Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number: 84681XAC1

Revolver CUSIP Number: 84681XAD9

 

 

 

CREDIT AGREEMENT

 

dated as of

 

August 8, 2018

 

among

 

SPARTAN MOTORS, INC.,

SPARTAN MOTORS USA, INC.,

SPARTAN MOTORS GLOBAL, INC.,

Utilimaster Services, LLC,

SMEAL HOLDING, LLC,

SMEAL SFA, LLC,

and

SMEAL LTC, LLC,

as the Borrowers,

 

The Lenders Party Hereto

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

    Page      

ARTICLE I

DEFINITIONS

1

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

24

SECTION 1.03.

Terms Generally

24

SECTION 1.04.

Accounting Terms; GAAP

25

SECTION 1.05.

Foreign Currency Calculations

25

SECTION 1.06.

UCC Terms; Rounding

25

SECTION 1.07.

Limited Condition Acquisitions

26

SECTION 1.08.

Rates

27

ARTICLE II

THE CREDIT FACILITIES

27

SECTION 2.01.

Revolving Loans

27

SECTION 2.02.

Loans and Borrowings

27

SECTION 2.03.

Requests for Revolving Borrowings

28

SECTION 2.04.

Incremental Loans

28

SECTION 2.05.

Swingline Loans

31

SECTION 2.06.

Letters of Credit

36

SECTION 2.07.

Funding of Revolving Borrowings

39

SECTION 2.08.

Interest Elections

40

SECTION 2.09.

Termination and Reduction of Revolving Credit Commitments

41

SECTION 2.10.

Repayment of Loans; Evidence of Debt

41

SECTION 2.11.

Prepayment of Revolving Loans

42

SECTION 2.12.

Fees

43

SECTION 2.13.

Interest

44

SECTION 2.14.

Alternate Rate of Interest

44

SECTION 2.15.

Increased Costs

45

SECTION 2.16.

Break Funding Payments

46

SECTION 2.17.

Taxes

47

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

49

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

51

SECTION 2.20.

Defaulting Lenders

52

ARTICLE III

REPRESENTATIONS AND WARRANTIES

54

SECTION 3.01.

Organization; Powers

55

 

 

-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page      

SECTION 3.02.

Authorization; Enforceability

55

SECTION 3.03.

Governmental Approvals; No Conflicts

55

SECTION 3.04.

Financial Condition; No Material Adverse Change

55

SECTION 3.05.

Properties

55

SECTION 3.06.

Litigation and Environmental Matters

56

SECTION 3.07.

Compliance with Laws and Agreements

56

SECTION 3.08.

Investment Company Status

56

SECTION 3.09.

Taxes

56

SECTION 3.10.

ERISA

56

SECTION 3.11.

Disclosure

57

SECTION 3.12.

Anti-Corruption Laws and Sanctions

57

SECTION 3.13.

No Default

57

SECTION 3.14.

Employee Relations

58

SECTION 3.15.

Solvency

58

SECTION 3.16.

Collateral Documents

58

ARTICLE IV

CONDITIONS

58

SECTION 4.01.

Effective Date

58

SECTION 4.02.

Each Credit Event

61

ARTICLE V

AFFIRMATIVE COVENANTS

61

SECTION 5.01.

Financial Statements; Ratings Change and Other Information

61

SECTION 5.02.

Notices of Material Events

62

SECTION 5.03.

Existence; Conduct of Business

63

SECTION 5.04.

Payment of Obligations

63

SECTION 5.05.

Maintenance of Properties; Insurance

63

SECTION 5.06.

Books and Records; Inspection Rights

63

SECTION 5.07.

Compliance with Laws

63

SECTION 5.08.

Use of Proceeds and Letters of Credit

64

SECTION 5.09.

Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions

64

SECTION 5.10.

Additional Subsidiaries

64

SECTION 5.11.

Further Assurances

65

SECTION 5.12.

Additional Covenants

65

SECTION 5.13.

Post-Closing Matters

66

 

-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page      

ARTICLE VI

NEGATIVE COVENANTS

66

SECTION 6.01.

Indebtedness

66

SECTION 6.02.

Liens

67

SECTION 6.03.

Fundamental Changes

68

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

68

SECTION 6.05.

Hedge Agreements

70

SECTION 6.06.

Restricted Payments

70

SECTION 6.07.

Transactions with Affiliates

70

SECTION 6.08.

Restrictive Agreements

70

SECTION 6.09.

Disposition of Assets; Etc

71

SECTION 6.10.

Nature of Business

71

SECTION 6.11.

Inconsistent Agreements

71

SECTION 6.12.

Accounting Changes

72

SECTION 6.13.

Financial Covenants

72

SECTION 6.14.

Payments and Modifications of Subordinated Indebtedness

72

ARTICLE VII EVENTS OF DEFAULT 72

SECTION 7.01.

Events of Default

72

SECTION 7.02.

Rights and Remedies; Non-Waiver; etc

75

SECTION 7.03.

Crediting of Payments and Proceeds

75

SECTION 7.04.

Administrative Agent May File Proofs of Claim

76

SECTION 7.05.

Credit Bidding

76

ARTICLE VIII  THE ADMINISTRATIVE AGENT 77

SECTION 8.01.

Appointment and Authority

77

SECTION 8.02.

Rights as a Lender

77

SECTION 8.03.

Exculpatory Provisions

78

SECTION 8.04.

Reliance by the Administrative Agent

79

SECTION 8.05.

Delegation of Duties

79

SECTION 8.06.

Resignation of Administrative Agent

79

SECTION 8.07.

Non-Reliance on Administrative Agent and Other Lenders

80

SECTION 8.08.

No Other Duties, Etc

80

SECTION 8.09.

Collateral and Guaranty Matters

81

SECTION 8.10.

Secured Hedge Agreements and Secured Cash Management Agreements

82

 

-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE IX  MISCELLANEOUS 82

SECTION 9.01.

Notices

82

SECTION 9.02.

Waivers; Amendments

83

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

84

SECTION 9.04.

Successors and Assigns

85

SECTION 9.05.

Survival

88

SECTION 9.06.

Counterparts; Integration; Effectiveness

88

SECTION 9.07.

Severability

88

SECTION 9.08.

Right of Setoff

89

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

89

SECTION 9.10.

WAIVER OF JURY TRIAL

89

SECTION 9.11.

Headings

90

SECTION 9.12.

Confidentiality

90

SECTION 9.13.

Interest Rate Limitation

90

SECTION 9.14.

Joint and Several Obligations: Contribution Rights; Savings Clause

90

SECTION 9.15.

Consents to Renewals; Modifications and Other Actions and Events

92

SECTION 9.16.

Waivers, Etc

92

SECTION 9.17.

Several Obligations; Non-Reliance; Violation of Law

93

SECTION 9.18.

Disclosure

93

SECTION 9.19.

USA PATRIOT Act; Anti-Money Laundering Laws

93

SECTION 9.20.

Conversion of Currencies

93

SECTION 9.21.

Certain ERISA Matters

93

SECTION 9.22.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

95

 

-iv-

--------------------------------------------------------------------------------

 

 

SCHEDULES:

 

Schedule 2.01 – Commitments

Schedule 2.05(b)(ii) – Floorplan Swingline Loans

Schedule 2.06 – Existing Letters of Credit

Schedule 3.05 – Subsidiaries

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Employee Relations

Schedule 5.13 – Post-Closing Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 – Existing Restrictions

 

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Loan Party Guaranty

Exhibit C – Form of Tax Certificates

 

 

-v-

--------------------------------------------------------------------------------

 

 

This CREDIT AGREEMENT dated as of August 8, 2018, among SPARTAN MOTORS, INC.,
SPARTAN MOTORS USA, INC., SPARTAN MOTORS GLOBAL, INC., Utilimaster Services,
LLC, SMEAL HOLDING, LLC, SMEAL SFA, LLC, and SMEAL LTC, LLC, the LENDERS party
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

RECITALS

 

The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrowers.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which a Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Well Fargo, in its capacity as administrative agent
for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate as
published by the ICE Benchmark Administrative Limited, a United Kingdom company
(or on any other commercially available source providing such quotations as may
be designated by the Administrative Agent from time to time) at approximately
11:00 a.m. London time on such day (without any rounding). Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBO
Rate, respectively.

 

 

--------------------------------------------------------------------------------

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any Subsidiary from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the U.K. Bribery Act
2010, as amended, and the rules and regulations thereunder.

 

“Anti-Money Laundering Law” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
parties hereto, their respective subsidiaries or Affiliates related to terrorism
financing or money laundering, including any applicable provision of the PATRIOT
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan with respect to the commitment fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “Alternate Base Rate Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio as of the most recent determination date:

 

Level

Leverage Ratio

Eurodollar

Spread

Alternate Base

Rate Spread

Commitment

Fee Rate

I

< 1.00:1.00

125.0 bps

25.0 bps

17.5 bps

II

< 1.50:1.00 but ≥ 1.00:1.00

150.0 bps

50.0 bps

22.5 bps

III

< 2.00:1.00 but ≥ 1.50:1.00

175.0 bps

75.0 bps

25.0 bps

IV

< 2.50:1.00 but ≥ 2.00:1.00

200.0 bps

100.0 bps

25.0 bps

V

≥ 2.50:1.00

225.0 bps

125.0 bps

30.0 bps

 

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of the end of each Fiscal Quarter, as calculated
for the four most recently ended consecutive Fiscal Quarters of the Company.
Adjustments, if any, to the Applicable Rate shall be effective on the date which
is five (5) Business Days after the Administrative Agent’s receipt of the
applicable financials under Section 5.01(a) or (b) and certificate under Section
5.01(c). During all times any Event of Default exists, in addition to any
increase in rates under Section 2.13(c), the Applicable Rate shall be
automatically set at Level V. Notwithstanding anything herein to the contrary,
the Applicable Rate shall be set at Level I as of the Effective Date, and shall
be adjusted for the first time based on receipt of the financials for the Fiscal
Quarter ending September 30, 2018 and the certificate under Section 5.01(c).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

2

--------------------------------------------------------------------------------

 

 

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any property (including any disposition of Equity Interests and
any material portion of its business, assets, rights revenues or property, real,
personal or mixed, tangible or intangible, whether in one or a series of
transactions) by any Loan Party or any Subsidiary thereof, and any issuance of
Equity Interests by any Subsidiary of the Company to any Person that is not a
Loan Party or any Subsidiary thereof.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

 

“Available Revolving Commitment” means, at any time, the Revolving Credit
Commitments then in effect minus the Revolving Credit Exposure of all Revolving
Credit Lenders at such time; it being understood and agreed that any Revolving
Credit Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means each of the Company, Spartan Motors USA, Inc., a South Dakota
corporation, Spartan Motors Global, Inc., a Michigan corporation, Utilimaster
Services, LLC, an Indiana limited liability company, Smeal Holding, LLC, a
Michigan limited liability company, Smeal SFA, LLC, a Michigan limited liability
company, and Smeal LTC, LLC, a Michigan limited liability company, and
“Borrowers” shall refer to the entities collectively.

 

3

--------------------------------------------------------------------------------

 

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, and/or (b) a Swingline Loan.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with the terms of this Agreement (including Section 2.03).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market, and (ii)
when used in connection with a Letter of Credit denominated in a Foreign
Currency, the term “Business Day” shall also exclude a day on which the
applicable Issuing Bank is not open to the public for carrying on substantially
all of its banking functions in its primary office used to issue such Letter of
Credit.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each such Issuing Bank. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Effective Date), is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 49% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated; or (c)
the acquisition of direct or indirect Control of the Company by any Person or
group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

4

--------------------------------------------------------------------------------

 

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Collateral Documents.

 

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Loan Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

 

“Collateral Documents” means the collective reference to the Collateral
Agreement, and each other agreement or writing pursuant to which any Loan Party
pledges or grants or perfects a security interest in any property or assets
securing the Secured Obligations.

 

“Commitment Letter” means that certain Commitment Letter among the Company, the
Administrative Agent and the Arranger, dated as of June 14, 2018, as amended.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” means Spartan Motors, Inc., a Michigan corporation.

 

“Consolidated EBIT” means, for any period, Consolidated EBITDA minus the
depreciation and amortization expense added back pursuant to clause (b)(iii) of
the definition of Consolidated EBITDA.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to:

 

(a)     Consolidated Net Income for such period; plus

 

(b)     without duplication, the sum of following to the extent deducted in
calculating such Consolidated Net Income (other than as set forth in clause
(vii)(E)) in accordance with GAAP for such period:

 

(i)      Consolidated Interest Expense for such period;

 

5

--------------------------------------------------------------------------------

 

 

(ii)     the provision for Federal, state, local and foreign income taxes
payable by the Company and its Subsidiaries;

 

(iii)    depreciation and amortization expense;

 

(iv)    other non-cash expenses, excluding any non-cash expense that represents
an accrual for a cash expense to be taken in a future period and any non-cash
expense that relates to the write-down or write-off of accounts receivable or
inventory;

 

(v)     all transaction fees, charges and other amounts related to the
Transactions and any amendment or other modification to the Loan Documents, in
each case to the extent paid within one (1) year of the Effective Date or the
effectiveness of such amendment or other modification;

 

(vi)     in respect of such period (A) severance costs, (B) non-recurring
restructuring, integration and transition services costs, (C) non-recurring
expenses related to the vesting of employee benefits in connection with employee
departures, (D) costs and expenses associated with relocation of people,
hardware, records and data, (E) consulting expenses, and (F) litigation and
settlement costs and expenses; provided that the aggregate amount added back to
Consolidated EBITDA pursuant to this clause (vi) and clause (vii) below for any
four Fiscal Quarter period shall not exceed 10% of Consolidated EBITDA for such
period (calculated prior to giving effect to any adjustment pursuant to this
clause (vi) or clause (vii) below),

 

(vii)      (A) costs and expenses in connection with any Permitted Acquisitions
(including, without limitation, any financing fees, merger and acquisition fees,
legal fees and expenses, due diligence fees or any other fees and expenses in
connection therewith), whether or not consummated, (B) other unusual and
non-recurring cash expenses or charges, (C) to the extent incurred in connection
with a Permitted Acquisition, one-time non-recurring severance charges incurred
within twelve (12) months of such Permitted Acquisition, (D) cash restructuring
charges with respect to Permitted Acquisitions or otherwise, and (E) synergies,
operating expense reductions and other net cost savings and integration costs
projected by the Company in connection with Permitted Acquisitions that have
been consummated during the applicable four Fiscal Quarter period (calculated on
a pro forma basis as though such synergies, expense reductions and cost savings
had been realized on the first day of the period for which Consolidated EBITDA
is being determined), net of the amount of actual benefits realized during such
period from such actions; provided that (i) such synergies, expense reductions
and cost savings are reasonably identifiable, factually supportable, expected to
have a continuing impact on the operations of the Company and its Subsidiaries
and have been determined by the Company in good faith to be reasonably
anticipated to be realizable within 12 months following any such Permitted
Acquisition as set forth in reasonable detail on a certificate of a Financial
Officer of the Company delivered to the Administrative Agent and (ii) no such
amounts shall be added pursuant to this clause to the extent duplicative of any
expenses or charges otherwise added to Consolidated EBITDA, whether through a
pro forma adjustment or otherwise; provided that the aggregate amount added back
to Consolidated EBITDA pursuant to this clause (vii) and clause (vi) above for
any four Fiscal Quarter period shall not exceed 10% of Consolidated EBITDA for
such period (calculated prior to giving effect to any adjustment pursuant to
this clause (vii) or clause (vi) above);

 

(viii)     to the extent covered by insurance and actually reimbursed, expenses
with respect to liability or casualty events or business interruption; and

 

6

--------------------------------------------------------------------------------

 

 

(ix)     any net after-tax effect of loss for such period attributable to the
early extinguishment of any Hedge Agreement; minus

 

(c)           without duplication, the following to the extent included in
calculating such Consolidated Net Income:

 

(i)            Federal, state, local and foreign income tax credits of the
Company and its Subsidiaries for such period;

 

(ii)           all non-cash items increasing Consolidated Net Income for such
period;

 

(iii)          any net after-tax effect of income for such period attributable
to the early extinguishment of any Hedge Agreement; and

 

(iv)         any cash expense made during such period which represents the
reversal of any non-cash expense that was added in a prior period pursuant to
clause (b)(iv) above.

 

Notwithstanding the foregoing to the contrary, (x) there shall be included in
determining Consolidated EBITDA for any period, without duplication, the
acquired EBITDA of any Person or business, or attributable to any property or
asset, acquired by the Company or any Subsidiary during such period (but not the
acquired EBITDA of any related Person or business or any acquired EBITDA
attributable to any assets or property, in each case to the extent not so
acquired) in connection with a Permitted Acquisition if the consideration for
such Permitted Acquisition (or series of related Permitted Acquisitions) exceeds
$10,000,000 and to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by the Company or such Subsidiary, based on the actual
acquired EBITDA of such acquired entity or business for such period (including
the portion thereof occurring prior to such acquisition or conversion) and (y)
there shall be excluded in determining Consolidated EBITDA for any period,
without duplication, the disposed EBITDA of any Person or business, or
attributable to any property or asset, disposed of by the Company or any
Subsidiary during such period in connection with a disposition or
discontinuation of operations having gross sales proceeds in excess of
$10,000,000, based on the disposed EBITDA of such disposed entity or business or
discontinued operations for such period (including the portion thereof occurring
prior to such disposition or discontinuation).

 

“Consolidated Interest Expense” means, with reference to any period, the cash
Interest Expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Company and its Subsidiaries for any period,
there shall be excluded (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which the Company or
any of its Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid in cash to the Company or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Company or any of its Subsidiaries or is merged into or consolidated with
the Company or any of its Subsidiaries or that Person’s assets are acquired by
the Company or any of its Subsidiaries except to the extent included pursuant to
the foregoing clause (a), (c) the net income (if positive), of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary to the Company or any of its Subsidiaries of such net income
(i) is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary or (ii) would be subject to any taxes
payable on such dividends or distributions, but in each case only to the extent
of such prohibition or taxes, and (d) any gain or loss from Asset Dispositions
during such period.

 

7

--------------------------------------------------------------------------------

 

 

“Consolidated Total Debt” means at any time the sum of all of the following for
the Company and its Subsidiaries calculated on a consolidated basis: (a)
obligations for borrowed money and similar obligations, (b) obligations
representing the deferred purchase price of property or services (other than
accounts payable arising in the ordinary course of business payable on terms
customary in the trade), (c) obligations, whether or not assumed, secured by
liens or payable out of the proceeds or production from property now or
hereafter owned or acquired, (d) obligations which are evidenced by notes,
acceptances, or other instruments, (e) Capital Lease Obligations, (f)
obligations under asset securitizations, sale/leasebacks, “synthetic lease”
transaction or similar obligations which are the functional equivalent of or
take the place of borrowing, based on the amount that would be outstanding
thereunder if it were structured as borrowing, (g) contingent obligations under
letters of credit, bankers acceptances and similar instruments, (h) the amount
of any earn-out obligation related to any Acquisition, calculated in accordance
with GAAP, and (i) any Guaranty Obligations.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Defaulting Lender” means, subject to Section 2.20(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrowers, the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
including, but not limited to, any Bail-In Action, or (ii) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(f)) upon delivery of written notice of such determination to the
Borrowers, each Issuing Bank, the Swingline Lender and each Lender.

 

8

--------------------------------------------------------------------------------

 

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars”, “Dollars” or “$” refers to the lawful money of the United States of
America.

 

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9

--------------------------------------------------------------------------------

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
applicable Borrower, or, in the absence of such an agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

10

--------------------------------------------------------------------------------

 

 

“Exchange Rate Date” means, if on such date any outstanding Letter of Credit is
(or any Letter of Credit that has been requested at such time would be)
denominated in a currency other than Dollars, each of:

 

(a)     the last Business Day of each calendar month,

 

(b)     if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and

 

(c)     each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or (ii)
each request for the issuance, amendment, renewal or extension of any Letter of
Credit or Swingline Loan.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) (i) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including any such provision contained in the Loan Party Guaranty) or
(ii) in the case of a Swap Obligation subject to a clearing requirement pursuant
to Section 2(h) of the Commodity Exchange Act (or any successor provision
thereto), because such Loan Party is a “financial entity,” as defined in Section
2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor provision thereto)
at the time the liability for or the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by any
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from any Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

 

11

--------------------------------------------------------------------------------

 

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of October 31, 2016, among certain of the Borrowers,
the lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent thereunder, as amended prior to the date hereof.

 

“Existing Letter of Credit” means a letter of credit issued and outstanding
under the Existing Credit Agreement and listed on Schedule 2.06 hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Company.

 

“First-Tier Foreign Subsidiary” means any Subsidiary that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code and the
Equity Interests of which are owned directly by any Loan Party.

 

“Fiscal Quarter” means each of the quarterly accounting periods of the Company,
ending March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means each annual accounting period of the Company ending on
December 31 of each year. As an example, reference to the 2017 Fiscal Year shall
mean the Fiscal Year ending December 31, 2017.

 

“Floored Item” means any Vehicle for which a Floorplan Swingline Loan has been
made to a Borrower to acquire the same and for which a Borrower remains indebted
hereunder.

 

“Floorplan Swingline Commitment” has the meaning set forth in Section 2.05(a).

 

“Floorplan Swingline Loan” means a Loan pursuant to Section 2.05 for the purpose
of financing the acquisition by a Borrower of Vehicles.

 

“Foreign Currency” means, with respect to any Letter of Credit, any currency
other than Dollars acceptable to the Administrative Agent that is freely
available, freely transferable and freely convertible into Dollars, and agreed
to by the Issuing Bank issuing such Letter of Credit.

 

12

--------------------------------------------------------------------------------

 

 

“Foreign Holding Company” means any Subsidiary all or substantially all of the
assets of which are comprised of Equity Interests in one or more Subsidiaries
that are “controlled foreign corporations” within the meaning of Section 957 of
the Code.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding LC Exposure other than LC Exposure as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Revolving Credit Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of outstanding Swingline
Exposure other than Swingline Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantor” means each existing and future Domestic Subsidiary, provided, that
no Inactive Subsidiary or Foreign Holding Company shall be required to be a
Guarantor.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness against loss in respect thereof, or (d) to otherwise assure or hold
harmless the holder of such Indebtedness against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or the Subsidiaries shall be a Hedge Agreement

 

13

--------------------------------------------------------------------------------

 

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Loan Party permitted under Article VI, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Effective Date), is a party to a
Hedge Agreement with a Loan Party, in each case in its capacity as a party to
such Hedge Agreement.

 

“Inactive Subsidiary” means, collectively, (a) each Subsidiary which has no
assets and conducts no business and (b) each Subsidiary in existence on the
Effective Date which conducts business so long as such Subsidiary (i) has no
more than five percent (5%) of the total assets of the Company and its
Subsidiaries on a consolidated basis as reflected in the most recent financial
statements delivered pursuant to Section 5.01 prior to such date, and (ii) has
contributed no more than five percent (5%) of the total revenue of the Company
and its Subsidiaries on a consolidated basis for the period of four (4)
consecutive Fiscal Quarters ending on the last day of the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.01.

 

“Increase Effective Date” has the meaning assigned thereto in Section 2.04(c).

 

“Incremental Amendment” has the meaning assigned thereto in Section 2.04(e).

 

“Incremental Increase” has the meaning assigned thereto in Section 2.04(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 2.04(b).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 2.04(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guaranty Obligations by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all net
obligations of such Person under any Hedge Agreements. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
determining Indebtedness, the “principal amount” of the obligations of any
Person in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Hedge Agreement were terminated at such time.

 

14

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
Fiscal Quarter of the Company, of (a) Consolidated EBIT, to (b) Consolidated
Interest Expense, all as calculated for the most-recently ended four Fiscal
Quarters and for the Company and its Subsidiaries on a consolidated basis.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as a Borrower may elect, and; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Issuing Bank” means Wells Fargo and JPMorgan Chase Bank, N.A., each in its
capacity as an issuer of Letters of Credit hereunder, and each of their
respective successors in such capacity as provided in Section 2.06(i). Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

15

--------------------------------------------------------------------------------

 

 

“Laws” or “laws” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of any Borrower at such time. The
LC Exposure of any Revolving Credit Lender at any time shall be its Revolving
Credit Commitment Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
Incremental Amendment, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means the collective reference to any letter of credit or
similar instrument (including without limitation a bank guarantee) acceptable to
the applicable Issuing Bank issued for the account of any Borrower pursuant to
this Agreement and the Existing Letters of Credit. All references in this
Agreement to account party, beneficiary, reimbursements, draws and similar terms
used with respect to any letter of credit constituting a Letter of Credit shall
be interpreted in a similar manner as determined by the applicable Issuing Bank
when used with respect to any similar instrument (including without limitation a
bank guarantee) acceptable to the applicable Issuing Bank constituting a Letter
of Credit.

 

“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of the
Consolidated Total Debt as of such Fiscal Quarter end to the Consolidated EBITDA
for the period of four consecutive Fiscal Quarters ending with such Fiscal
Quarter end; provided that for purposes of Section 6.06(d), the Leverage Ratio
shall be calculated as of the most recently ended Fiscal Quarter on a trailing
four Fiscal Quarter period basis.

 

“Leverage Ratio Increase” has the meaning assigned thereto in Section 6.13(a).

 

“LIBO Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 2.14(b), for the Interest Period for any Eurodollar
Borrowing, the rate of interest per annum determined on the basis of the rate as
set by the ICE Benchmark Administration Limited, a United Kingdom company (or
the successor thereto if such rate is no longer available) for deposits in
Dollars for a period equal to the applicable Interest Period at approximately
11:00 a.m. London time, two Business Days prior to the date of commencement of
such Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable Eurodollar Borrowing and for a period of time approximately
equal to such Interest Period. In the event that such rate is not available at
such time for any reason, then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate at which Dollar deposits
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period. Each calculation by the
Administrative Agent of the LIBO Rate shall be conclusive and binding for all
purposes, absent manifest error.

 

16

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, (x) in no event shall the LIBO Rate be less than
0% (including, without limitation, any Replacement Rate with respect thereto)
and (y) unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 2.14(b), in the event that a Replacement Rate
with respect to the “LIBO Rate” is implemented then all references herein to
“LIBO Rate” shall be deemed references to such Replacement Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Condition Acquisition” means any Permitted Acquisition that is not
conditioned on the availability of, or on obtaining, third-party financing and
that is consummated within 90 days of the date of execution of the definitive
purchase agreement governing such Permitted Acquisition.

 

“Loan Documents” means, collectively, this Agreement, the Collateral Documents,
any Incremental Amendment, any promissory notes issued pursuant to this
Agreement, any Letter of Credit applications, the Loan Party Guaranties, and all
other agreements, instruments, documents and certificates identified in Section
4.01 executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and including all other consents, contracts, notices, letter of credit
agreements, letter of credit applications and any agreements by or on behalf of
any Loan Party, or any employee of any Loan Party in connection with the
issuance of Letters of Credit, and each other written matter whether heretofore,
now or hereafter executed by or on behalf of any Loan Party, or any employee of
any Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated hereby. Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

“Loan Parties” means the Borrowers and the Guarantors, and “Loan Party” shall
mean any of them.

 

“Loan Party Guaranty” means any guaranty agreements from any Guarantor as are
requested by the Administrative Agent and its counsel, in each case as amended,
restated, supplemented or otherwise modified from time to time, and
substantially in the form attached hereto as Exhibit B.

 

“Loans” means the collective reference to the loans made by the Lenders to the
Borrowers pursuant to this Agreement, including the Revolving Loans and the
Swingline Loans, and “Loan” means any of such Loans.

 

“Manufacturer” means General Motors Corporation.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and the Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform any of their obligations under this Agreement or any other
Loan Document or (c) the rights of or benefits available to the Lenders under
this Agreement or any other Loan Document.

 

17

--------------------------------------------------------------------------------

 

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedge Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000.

 

“Maturity Date” means the earliest to occur of (a) August 8, 2023, (b) the date
of termination of the entire Revolving Credit Commitment by the Company pursuant
to Section 2.09, and (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 7.01.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Company that is not a
Guarantor.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
(including without limitation interest accruing after the maturity of the Loans
and reimbursement obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
all LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent, the Issuing Bank or to the Issuing Bank or any
indemnified party arising under the Loan Documents.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition permitted under Section 6.04(e).

 

“Permitted Encumbrances” means:

 

(a)     liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

 

18

--------------------------------------------------------------------------------

 

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Section 7.01;

 

(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;

 

(g)     Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of any Borrower and its Subsidiaries;

 

(h)     (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of setoff and recoupment with
respect to any deposit account of a Borrower or any Subsidiary thereof; and

 

(i)     contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

19

--------------------------------------------------------------------------------

 

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Removal Effective Date” has the meaning assigned thereto in Section 8.06(b).

 

“Replacement Rate” has the meaning assigned thereto in Section 2.14(b).

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders at such
time; provided that (a) it shall require at least two Lenders (with any Lenders
that are Affiliates constituting one Lender for purposes of this definition) to
constitute Required Lenders at any time there are two or more Lenders party
hereto, and (b) the Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Resignation Effective Date” has the meaning assigned thereto in Section
8.06(a).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

20

--------------------------------------------------------------------------------

 

 

“Revolving Credit Commitment” means, (a) with respect to each Revolving Credit
Lender, the obligation of such Revolving Credit Lender to make Revolving Loans
and to acquire participations in Letters of Credit and Swingline Loans
hereunder, in an aggregate principal amount at any time outstanding not to
exceed the amount set forth opposite such Revolving Credit Lender’s name on the
Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 2.04) and
(b) with respect to all Revolving Credit Lenders, the aggregate commitment of
all Revolving Credit Lenders to make Revolving Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.04). The initial amount of each
Revolving Lender’s Revolving Credit Commitment as of the Effective Date is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Revolving Credit Commitment, as applicable.
The initial aggregate amount of the Revolving Credit Lenders’ Revolving Credit
Commitments is $150,000,000.

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender on the Effective Date is set forth opposite the
name of such Lender on Schedule 2.01.

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Revolving
Credit Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at
such time. For purposes of calculating “Revolving Credit Exposure” for use in
Sections 2.01, 2.05(a), 2.06(a) and 2.09(b) (or any other provision determining
a Lender’s Revolving Credit Commitment to fund), the amount of outstanding
Swingline Exposure related to the Floorplan Swingline Loans shall be deemed to
be the amount of the Floorplan Swingline Commitment (without regard to the
outstanding amount of Floorplan Swingline Loans).

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.04).

 

“Revolving Credit Facility Increase” has the meaning assigned thereto in
Section 2.04(a).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Loans and Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans, as the case may be, occurring
on such date; plus (b) with respect to any LC Exposure on any date, the
aggregate outstanding amount thereof on such date after giving effect to any
extensions of credit occurring on such date and any other changes in the
aggregate amount of the LC Exposure as of such date, including as a result of
any reimbursements of outstanding unpaid drawings under any Letters of Credit or
any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

21

--------------------------------------------------------------------------------

 

 

“Revolving Loan” means any revolving loan made to a Borrower pursuant to Section
2.03, and all such revolving loans collectively as the context requires.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Company or any of its Subsidiaries or Affiliates.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Effective Date,
Cuba, Iran, North Korea, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Loan
Party and any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided that the “Secured Obligations” of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Banks, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 8.05, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

22

--------------------------------------------------------------------------------

 

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Company.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Commitment
Percentage of the total Swingline Exposure at such time.

 

“Swingline Lender” means each of Wells Fargo and JPMorgan Chase Bank, N.A., each
in its capacity as a lender of Swingline Loans hereunder (as mutually agreed
upon with respect to each Swingline Loan between the applicable Borrower and the
applicable Swingline Lender), and references to the term “Swingline Lender” in
this Agreement shall be deemed to refer to each such Swingline Lender as the
context shall require.

 

“Swingline Loan” means any Floorplan Swingline Loan or W/C Swingline Loan.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Revolving Credit Exposure of such Lender at
such time.

 

23

--------------------------------------------------------------------------------

 

 

“Transactions” means, collectively, (a) the refinancing of all Indebtedness
outstanding under the Existing Credit Agreement, and (b) the execution, delivery
and performance by the Loan Parties of this Agreement, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unmatured Default” means any event or condition which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 2.17(e)(3).

 

“Vehicles” means chassis and/or vehicles manufactured by the Manufacturer and
acquired by a Borrower for the purpose of upfitting or modifying with special
bodies and/or equipment.

 

“W/C Swingline Loan” means a Loan made pursuant to Section 2.05 for a purpose
other than financing the acquisition by a Borrower of Vehicles.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan” or an “ABR Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing” or an “ABR Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

 

SECTION 1.03.      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

24

--------------------------------------------------------------------------------

 

 

SECTION 1.04.      Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of
calculating all financial covenants and all other covenants, any Acquisition or
any sale or other disposition outside the ordinary course of business by any
Borrower or any of its Subsidiaries of any asset or group of related assets in
one or a series of related transactions, including the incurrence of any
Indebtedness and any related financing or other transactions in connection with
any of the foregoing, occurring during the period for which such matters are
calculated shall be deemed to have occurred on the first day of the relevant
period for which such matters were calculated on a pro forma basis acceptable to
the Administrative Agent.

 

SECTION 1.05.      Foreign Currency Calculations.  (a)   For purposes of
determining the Dollar Equivalent of any Letter of Credit denominated in a
Foreign Currency or any related amount, the Administrative Agent shall determine
the Exchange Rate as of the applicable Exchange Rate Date with respect to each
Foreign Currency in which any requested or outstanding Letter of Credit is
denominated and shall apply such Exchange Rates to determine such amount (in
each case after giving effect to any Letter of Credit Borrowing to be made or
repaid on or prior to the applicable date for such calculation).

 

(b)     For purposes of any determination under Article VI or VII, all amounts
incurred, outstanding or proposed to be incurred or outstanding, and the amount
of each investment, asset disposition or other applicable transaction,
denominated in currencies other than Dollars shall be translated into Dollars at
the Exchange Rates in effect on the date of such determination; provided that no
Event of Default shall arise as a result of any limitation set forth in Dollars
in Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or Liens
were initially consummated in reliance on the exceptions under such Sections.
Such Exchange Rates shall be determined in good faith by the Borrowers.

 

SECTION 1.06.      UCC Terms; Rounding. Terms defined in the UCC in effect on
the Effective Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

 

25

--------------------------------------------------------------------------------

 

 

SECTION 1.07.      Limited Condition Acquisitions. In the event that a Borrower
notifies the Administrative Agent in writing that any proposed Permitted
Acquisition is a Limited Condition Acquisition and that such Borrower wishes to
test the conditions to such Limited Condition Acquisition and the availability
of Incremental Term Loans that is to be used to finance such Limited Condition
Acquisition in accordance with this Section, then, so long as agreed to by the
Administrative Agent and the lenders providing such Incremental Term Loans, the
following provisions shall apply:

 

(a)     any condition to such Limited Condition Acquisition or such Incremental
Term Loans that requires that no Unmatured Default or Event of Default shall
have occurred and be continuing at the time of such Limited Condition
Acquisition or the incurrence of such Incremental Term Loans, shall be satisfied
if (i) no Unmatured Default or Event of Default shall have occurred and be
continuing at the time of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Limited Condition
Acquisition and (ii) no Event of Default under any of Sections 7.01(a), 7.01(b),
7.01(h) or 7.01(i) shall have occurred and be continuing both before and after
giving effect to such Limited Condition Acquisition and any Indebtedness
incurred in connection therewith (including such Incremental Term Loans);

 

(b)     any condition to such Limited Condition Acquisition or such Incremental
Term Loans that the representations and warranties in this Agreement and the
other Loan Documents shall be true and correct at the time of such Limited
Condition Acquisition or the incurrence of such Incremental Term Loans shall be
subject to customary “SunGard” or other customary applicable “certain funds”
conditionality provisions (including, without limitation, a condition that the
representations and warranties under the relevant agreements relating to such
Limited Condition Acquisition as are material to the lenders providing such
Incremental Term Loans shall be true and correct, but only to the extent that
the applicable Borrower or its applicable Subsidiary has the right to terminate
its obligations under such agreement as a result of a breach of such
representations and warranties or the failure of those representations and
warranties to be true and correct), so long as all representations and
warranties in this Agreement and the other Loan Documents are true and correct
at the time of execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such Limited Condition Acquisition;

 

(c)     any financial ratio test or condition, may upon the written election of
a Borrower delivered to the Administrative Agent prior to the execution of the
definitive agreement for such Limited Condition Acquisition, be tested either
(i) upon the execution of the definitive agreement with respect to such Limited
Condition Acquisition or (ii) upon the consummation of the Limited Condition
Acquisition and related incurrence of Indebtedness, in each case, after giving
effect to the relevant Limited Condition Acquisition and related incurrence of
Indebtedness, on a pro forma basis; provided that the failure to deliver a
notice under this Section 1.07(c) prior to the date of execution of the
definitive agreement for such Limited Condition Acquisition shall be deemed an
election to test the applicable financial ratio under sub-clause (ii) of this
Section 1.07(c); and

 

(d)     if a Borrower has made an election with respect to any Limited Condition
Acquisition to test a financial ratio test or condition at the time specified in
clause (c)(i) of this Section, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant date of
execution of the definitive agreement with respect to such Limited Condition
Acquisition and prior to the earlier of (i) the date on which such Limited
Condition Acquisition is consummated or (ii) the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be required to be satisfied (x) on a pro forma basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including the incurrence or assumption of Indebtedness) have been consummated
and (y) assuming such Limited Condition Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have not been consummated.

 

26

--------------------------------------------------------------------------------

 

 

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested. Notwithstanding anything to the contrary herein, in no
event shall there be more than two Limited Condition Acquisitions at any time
outstanding.

 

SECTION 1.08.      Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”.

 

ARTICLE II
THE CREDIT FACILITIES

 

SECTION 2.01.      Revolving Loans. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Loans to the Borrowers from time to time during the Availability Period;
provided that (i) after the Effective Date, the Revolving Credit Outstandings
shall not exceed the Revolving Credit Commitments, and (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and re-borrow Revolving Loans hereunder.

 

SECTION 2.02.      Loans and Borrowings.  (a)  Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Revolving
Credit Lenders ratably in accordance with their respective Revolving Credit
Commitments. The failure of any Revolving Credit Lender to make any Revolving
Loan required to be made by it shall not relieve any other Revolving Credit
Lender of its obligations hereunder; provided that the Revolving Credit
Commitments of the Revolving Credit Lenders are several and no Revolving Credit
Lender shall be responsible for any other Revolving Credit Lender’s failure to
make Revolving Loans as required.

 

(b)     Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as a Borrower may request in accordance herewith.
Each Swingline Loan shall be an ABR Loan or shall bear interest at an alternate
rate agreed upon by the applicable Borrower and the Swingline Lender. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of any Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)     At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Credit Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Swingline Loan shall be in an amount that is an amount required by
the applicable Swingline Lender from time to time. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of six (6) Eurodollar Borrowings
outstanding.

 

27

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03.      Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Eastern time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Eastern time, on the Business Day of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
11:00 a.m., Eastern time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, electronic transmission or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower. Each Borrower hereby
authorizes any Financial Officer of the Company to submit on behalf of any
Borrower Borrowing Requests and any other notices pursuant to this Agreement.
Each such telephonic and written Borrowing Request with respect to any Revolving
Borrowing shall specify the following information in compliance with Section
2.02:

 

(i)     the aggregate amount of the requested Borrowing;

 

(ii)     the date of such Borrowing, which shall be a Business Day;

 

(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)     the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
Revolving Credit Lender of the details thereof and of the amount of such
Revolving Credit Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.      Incremental Loans.

 

(a)     Request for Increase. At any time after the Effective Date, upon written
notice to the Administrative Agent, the Borrowers may, from time to time,
request (i) one or more incremental term loans (each, an “Incremental Term
Loan”) and/or (ii) one or more increases in the Revolving Credit Commitments
(each, a “Revolving Credit Facility Increase” and, together with the Incremental
Term Loans, the “Incremental Increases”); provided that (A) the aggregate
initial principal amount of all Incremental Increases shall not exceed
$75,000,000, (B) any such Incremental Increase shall be in a minimum amount of
$5,000,000 or, if less, the remaining amount permitted pursuant to the foregoing
clause (A), and (C) no more than five (5) Incremental Increases shall be
permitted to be requested during the term of this Agreement.

 

28

--------------------------------------------------------------------------------

 

 

(b)     Incremental Lenders. Each notice from the Borrowers pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Increase. Incremental Increases may be provided by any existing
Lender or by any other Persons (an “Incremental Lender”); provided that the
Administrative Agent, each Issuing Bank and/or each Swingline Lender, as
applicable, shall have consented (not to be unreasonably withheld or delayed) to
such Incremental Lender’s providing such Incremental Increases to the extent any
such consent would be required under Section 9.04(b) for an assignment of Loans
or Revolving Credit Commitments, as applicable, to such Incremental Lender. At
the time of sending such notice, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each
Incremental Lender is requested to respond, which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the proposed
Incremental Lenders. Each proposed Incremental Lender may elect or decline, in
its sole discretion, and shall notify the Administrative Agent within such time
period whether it agrees, to provide an Incremental Increase and, if so, whether
by an amount equal to, greater than or less than requested. Any Person not
responding within such time period shall be deemed to have declined to provide
an Incremental Increase.

 

(c)     Increase Effective Date and Allocations. The Administrative Agent and
the Borrowers shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such Incremental Increase (limited in the case of
the Incremental Lenders to their own respective allocations thereof). The
Administrative Agent shall promptly notify the Borrowers and the Incremental
Lenders of the final allocation of such Incremental Increases and the Increase
Effective Date.

 

(d)     Conditions to Effectiveness of Increase. Any Incremental Increase shall
become effective as of such Increase Effective Date, which in the case of any
Incremental Term Loan incurred to finance a Limited Condition Acquisition shall
be subject to Section 1.07; provided that:

 

(i)     no Unmatured Default or Event of Default shall exist on such Increase
Effective Date immediately prior to or after giving effect to (A) such
Incremental Increase or (B) the making of the initial Loans pursuant thereto;

 

(ii)     all of the representations and warranties set forth in Article III
shall be true and correct in all material respects (or if qualified by
materiality or Material Adverse Effect, in all respects) as of such Increase
Effective Date, or if such representation speaks as of an earlier date, as of
such earlier date;

 

(iii)     the Administrative Agent shall have received from the Company, an
officer’s compliance certificate from a Financial Officer of the Company
demonstrating that the Borrowers are in compliance with the financial covenants
set forth in Section 6.13 based on the financial statements most recently
delivered pursuant to Section 5.01(a) or 5.01(b), as applicable, both before and
after giving effect (on a pro forma basis) to the incurrence of any such
Incremental Increase (and assuming that any such Revolving Credit Facility
Increase is fully drawn) and any Permitted Acquisition, refinancing of
Indebtedness or other event consummated in connection therewith giving rise to a
pro forma basis adjustment;

 

(iv)     each Incremental Increase shall constitute Obligations of the Borrowers
and will be guaranteed by the Guarantors and secured by the Collateral on a pari
passu basis;

 

(v)     in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Incremental Amendment):

 

(A)     the maturity of any such Incremental Term Loan shall not be earlier than
the Maturity Date;

 

29

--------------------------------------------------------------------------------

 

 

(B)     the upfront fees, Applicable Rate pricing grid, if applicable,
amortization and mandatory prepayments for any Incremental Term Loan shall be
determined by the applicable Incremental Lenders and the Borrowers on the
applicable Increase Effective Date; and

 

(C)     except as provided above, all other terms and conditions applicable to
any Incremental Term Loan shall be reasonably satisfactory to the Administrative
Agent and the Borrowers;

 

(vi)     in the case of each Revolving Credit Facility Increase (the terms of
which shall be set forth in the relevant Incremental Amendment):

 

(A)     each such Revolving Credit Facility Increase shall have the same terms,
including maturity, Applicable Rate and commitment fees, as the Revolving Credit
Facility; provided that any upfront fees payable by the Borrowers to the Lenders
under any Revolving Credit Facility Increases may differ from those payable
under the then existing Revolving Credit Commitments;

 

(B)     the outstanding Revolving Loans and Revolving Credit Commitment
Percentages of Swingline Loans and LC Exposure will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Facility Increase) in accordance with their revised Revolving
Credit Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Facility Increase) agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrowers shall pay any and all costs required pursuant to Section 2.16 in
connection with such reallocation as if such reallocation were a repayment); and

 

(C)     except as provided above, all of the terms and conditions applicable to
such Revolving Credit Facility Increase shall be identical to the terms and
conditions applicable to the Revolving Credit Facility; and

 

(vii)     the Administrative Agent shall have received from the Borrowers, any
customary legal opinions or other documents (including, without limitation, a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Loan Party authorizing such Incremental Increase), modifications to
existing instruments and documents reasonably requested by Administrative Agent
in connection with any such transaction.

 

(e)     Incremental Amendments. Each such Incremental Increase shall be effected
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Loan Parties, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.04.

 

(f)     Use of Proceeds. The proceeds of any Incremental Increase may be used by
the Borrowers and their Subsidiaries for working capital and other general
corporate purposes, including the financing of Permitted Acquisitions and other
investments and any other use not prohibited by this Agreement.

 

30

--------------------------------------------------------------------------------

 

 

SECTION 2.05.      Swingline Loans.  (a)  General. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrowers from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000, (ii) the sum of the total Revolving Credit Exposures exceeding the
total Revolving Credit Commitments, (iii) the aggregate principal amount of
outstanding Floorplan Swingline Loans exceeding $10,000,000 (the “Floorplan
Swingline Commitment”), and (iv) the aggregate principal amount of outstanding
W/C Swingline Loans exceeding $5,000,000; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Notwithstanding anything herein to the contrary, for purposes of
determining the amount of the Loans and Letters of Credit that may be made under
this Agreement, the Administrative Agent may assume that the aggregate amount of
the Swingline Loans made by the Swingline Lender is $15,000,000, absent a
written agreement to the contrary among the Company, the Swingline Lender and
the Administrative Agent. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and re-borrow
Swingline Loans.

 

(b)     Procedures.  (i)  Procedures for W/C Swingline Loans. To request a W/C
Swingline Loan, a Borrower shall notify the Administrative Agent of such request
by telephone (confirmed by telecopy), not later than 12:00 noon, Eastern time,
on the day of a proposed W/C Swingline Loan or by such other time and by other
procedures as may be agreed upon from time to time between the applicable
Borrower and the Swingline Lender. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested W/C Swingline Loan and whether such W/C Swingline Loan shall be an
ABR Loan or shall bear interest at an alternate rate agreed upon by the
applicable Borrower and the Swingline Lender, and each W/C Swingline Loan shall
bear interest at the ABR or at an alternate rate if agreed upon by the
applicable Borrower and the Swingline Lender. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from any
Borrower. The Swingline Lender shall make each W/C Swingline Loan available to
the applicable Borrower by means of a credit to the general deposit account of
the applicable Borrower with the Swingline Lender (or, in the case of a W/C
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
Eastern time, on the requested date of such W/C Swingline Loan.

 

(ii)     Procedures for Floorplan Swingline Loans. To request a Floorplan
Swingline Loan, a Borrower, Manufacturer or such other person or entity as
described below shall notify the Swingline Lender by such time and by procedures
as may be agreed upon from time to time between the applicable Borrower and the
Swingline Lender. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Floorplan Swingline Loan. Each Floorplan Swingline Loan shall bear interest as
provided in Schedule 2.05(b)(ii) attached hereto and by this reference
incorporated herein. Upon request from time to time, the Swingline Lender will
promptly advise the Administrative Agent of any such notice received from any
Borrower, Manufacturer or other person and/or the then current Swingline
Exposure. Each request for a Floorplan Swingline Loan, whether such request
comes from a Borrower, from a Manufacturer, from some other person or entity
under some drafting or similar type agreement, or from another dealer or third
party with respect to (i) the acquisition by a Borrower of a Floored Item or
(ii) a refinancing (take-out) of Vehicles financed with another floorplan
(inventory) lender (each a “Floorplan Swingline Loan Request”), shall be in
writing, in a form acceptable to the Swingline Lender, and shall be accompanied
by such information the Swingline Lender may require from time to time, in its
sole and absolute discretion, including copies of invoices, certificates, bills
of sale, delivery tickets, title documents, ledger cards, statements of account,
tax receipts, Manufacturer certificates of origin, Manufacturer repurchase
agreements or repurchase options or inventory lists of prior floorplan
(inventory) lender. The Swingline Lender may refuse to fund, or delay funding
of, any Floorplan Swingline Loan Request until the Swingline Lender has
reviewed, analyzed and approved such Floorplan Swingline Loan Request and all
supporting documentation and information, which review and approval shall be for
the purpose of determining that the Manufacturer, distributor or other seller
has delivered the requisite documentation pursuant to the Swingline Lender’s
agreement with the Manufacturer. Floorplan Swingline Loans may be made by the
Swingline Lender at its option directly to the requesting Borrower, to a
Manufacturer, distributor or other seller of Floored Items, to any other person
or entity in connection with the requesting Borrower’s acquisition of Floored
Items, or to the prior floorplan (inventory) lender of a Borrower. Each such
Floorplan Swingline Loan, whether by depositing or transferring funds to, or for
the account of, a Manufacturer, a prior floorplan (inventory) lender of a
Borrower or by paying drafts in any other manner, shall be the same as if the
Swingline Lender had issued funds directly to a Borrower. The Swingline Lender
shall not be obligated to make any Floorplan Swingline Loan that exceeds 100% of
a Borrower’s net cost for any Vehicle, including freight charges and any
associated Manufacturer’s “hold-back”, but excluding all other discounts,
rebates, prizes, premiums, credits and everything else of value received by such
Borrower. Notwithstanding the foregoing, the Swingline Lender in its sole and
absolute discretion may make a Floorplan Swingline Loan (in excess of the net
cost, invoice, market reference guide price or purchase price limitations
referenced in this sub-paragraph) that is equal to the outstanding principal
balance of a Borrower’s Vehicle inventory, as stated by the prior floorplan
(inventory) lender.

 

31

--------------------------------------------------------------------------------

 

 

(c)     Payment of Floorplan Swingline Loans. The applicable Borrower shall
cause the Manufacturer to forward all proceeds of Floored Items directly to the
Swingline Lender for repayment of the Floorplan Swingline Loan which financed
the purchase of such Floored Item.

 

(d)     Documentary Drafts. Each Borrower agrees that the Swingline Lender shall
have no obligation to examine or review any document provided with any Floorplan
Swingline Loan Request including, but not limited to, documentary drafts drawn
on a Borrower. The Swingline Lender may conclusively rely on any invoice, advice
or other document from a Manufacturer, distributor or other seller of Floored
Items as being genuine, authorized and correct in all respects. Each Borrower
hereby relieves and releases the Swingline Lender from any and all
responsibility and liability whatsoever arising out of, or in any way related
to, the correctness, genuineness, sufficiency, validity or authenticity of any
invoice, advice or other document or instrument presented to the Swingline
Lender for, or in connection with, any payment or for the existence, quantity,
quality, condition, identity, packing, value, title, delivery, or any other
aspect or quality, of the property purported to be described in, or represented
by any such invoice, advice or other document or instrument.

 

(e)     Proceeds of Floored Items. Each Borrower covenants and agrees that it
shall not use any proceeds received by such Borrower on account of the sale,
lease, transfer, or placing in use of a Floored Item without first repaying, in
full, the Floorplan Swingline Loan for such Floored Item.

 

(f)     Dealer Access System. Certain Borrowers have requested access to the
Swingline Lender’s internet web based “Dealer Access System” to permit such
Borrowers to access certain account information relating to the Floorplan
Swingline Loans and to facilitate the making of any payments on the Floorplan
Swingline Loans by authorizing the Swingline Lender to debit any one or more of
the applicable Borrower’s deposit accounts with the Swingline Lender or with
such other financial institutions as indicated by the applicable Borrower. In
consideration for the Swingline Lender’s granting to such Borrowers access to
the Swingline Lender’s Dealer Access System to view loan account information and
make Floorplan Swingline Loan payments, each such Borrower acknowledges its
responsibility for the security of its passwords and other information necessary
for access to the Swingline Lender’s Dealer Access System and fully, finally,
and forever releases the Swingline Lender and its successors, assigns,
directors, officers, employees, agents, and representatives from any and all
causes of action, claims, debts, demands, and liabilities, of whatever kind or
nature, in law or equity, such Borrower may now or hereafter have, in any way
relating to such Borrower’s access to, or use of, or the Swingline Lender’s
suspension or termination of certain systems features of the Swingline Lender’s
Dealer Access System.

 

32

--------------------------------------------------------------------------------

 

 

(g)     Participation by Lenders. The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Eastern time, on
any Business Day require the Revolving Credit Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which
Revolving Credit Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Revolving Credit
Lender, specifying in such notice such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of such Swingline Loan or Loans. Each Revolving
Credit Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Swingline Loan or Loans. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of an Event of Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Credit Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Revolving Credit
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent shall notify the applicable
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrowers (or other party on behalf of
the Borrowers) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to any Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve any Borrower of any default in the payment thereof.

 

(h)     Settlement Among Swingline Lender and Lenders. Notwithstanding anything
to the contrary contained in this Agreement, with respect to the Floorplan
Swingline Loans:

 

(i)     It is agreed that, from and after the Effective Date, the Floorplan
Swingline Loans are intended by Swingline Lender and Revolving Credit Lenders to
be shared pro rata by Revolving Credit Lenders and Swingline Lender in
accordance with their Revolving Credit Commitment Percentages. Notwithstanding
such agreement, Revolving Credit Lenders and Swingline Lender agree that in
order to facilitate the administration of this Agreement with respect to the
Floorplan Swingline Loans, settlement between Swingline Lender and Revolving
Credit Lenders, in connection with the Floorplan Swingline Loans shall, subject
to the provisions of clause (iv) below, occur on the last Business Day of each
month (the “Settlement Date”) in accordance with the provisions of this Section
2.05(h).

 

33

--------------------------------------------------------------------------------

 

 

(ii)     Swingline Lender agrees to deliver to the Administrative Agent and the
Lenders within three (3) Business Days after each Settlement Date, a statement
of account with the Borrowers in respect of the Floorplan Swingline Loans for
the preceding month. Such monthly statement of account shall state the net
Floorplan Swingline Loan balance, and the net amount (excluding any payments of
interest, which shall be settled pursuant to clause (iii) hereof) due from a
Revolving Credit Lender to Swingline Lender, such that such Revolving Credit
Lender has paid to Swingline Lender its appropriate amount of the applicable
Floorplan Swingline Loans. Such payments shall be made in immediately available
funds and, absent manifest error, Swingline Lender’s books and records showing
the statements of account rendered to each Revolving Credit Lender shall be
considered accurate unless objected to by a Revolving Credit Lender within sixty
(60) days from the date the statements of account were rendered to such
Revolving Credit Lender. If such notice is given by 10:00 a.m. (Eastern Standard
Time), each Revolving Credit Lender, or Swingline Lender, as the case may be,
will on such day, by 4:00 p.m. (Eastern Standard Time), pay the net amount. If
such statement is given after 10:00 a.m. (Eastern Standard Time) each Revolving
Credit Lender, or Swingline Lender, as the case may be, shall make such payments
no later than 1:00 p.m. (Eastern Standard Time) on the next Business Day.

 

(iii)     Swingline Lender agrees to pay and otherwise account for, to Revolving
Credit Lenders, no later than the third (3rd) Business Day of each month, the
interest due Revolving Credit Lenders in respect of its Revolving Credit
Commitment Percentage in respect of Floorplan Swingline Loans funded during the
previous calendar month, as such interest is earned and paid by the applicable
Borrower, pursuant to the terms, provisions, covenants and conditions of this
Agreement. Revolving Credit Lenders shall receive interest to the extent of its
Revolving Credit Commitment Percentage at the interest rate in respect of the
closing daily balances in the applicable Borrower’s Floorplan Swingline Loans
account for each day during the immediately preceding calendar month to the
extent such amounts were funded by Revolving Credit Lenders and as such interest
was earned and received by Swingline Lender from the applicable Borrowers
pursuant to the terms, provisions, covenants and conditions of this Agreement.

 

(iv)     Swingline Lender shall have the right at any time to require, by notice
to the Revolving Credit Lenders (delivered as set forth below), that all
settlements in respect of Floorplan Swingline Loans made, and repayments of any
amounts outstanding under this Agreement with respect to the Floorplan Swingline
Loans be made on the last Business Day of each week or a daily basis (in either
case, the “Alternative Settlement Date”). Swingline Lender shall deliver written
notice to the Administrative Agent and the Revolving Credit Lenders two (2)
Business Days prior to the effectiveness of any such Alternative Settlement
Date, unless an Unmatured Default or Event of Default has occurred and is
continuing under any of the Loan Documents, in which case such written notice
may be delivered prior to 10:00 a.m. (Eastern Standard Time) on the Business Day
prior to the date such Alternative Settlement Date is to be effective. From and
after the giving of such notice (and until such time, if any, as Swingline
Lender notifies the Administrative Agent and the Lenders of its determination to
return to another settlement date), each Revolving Credit Lender shall pay to
Swingline Lender such Revolving Credit Lender’s ratable portion of the amount of
any Floorplan Swingline Loan to be made under this Agreement (x) in the case of
a daily Alternative Settlement Basis, on the date such Floorplan Swingline Loan
is made provided that Revolving Credit Lenders receive notice of the Floorplan
Swingline Loan by 10:00 a.m. (Eastern Standard Time), or by 1:00 p.m. (Eastern
Standard Time) on the following Business Day in the event Revolving Credit
Lenders receive notice after 10:00 a.m. (Eastern Standard Time) of a Floorplan
Swingline Loan and (y) in the case of a weekly Alternative Settlement Basis, on
a basis similar to that described in clause (ii) of this Section 2.05(h) (and as
shall be more fully described in the applicable notice of Alternative Settlement
Date). Notwithstanding the foregoing, the parties agree that in the event that
on any Business Day, after giving effect to the payments received for, or
collections on account of, any Floorplan Swingline Loan, the principal amount of
such Floorplan Swingline Loan funded by Revolving Credit Lenders based on their
respective Revolving Credit Commitment Percentage exceeds the aggregate
outstanding principal amount of the Floorplan Swingline Loan, Swingline Lender
shall have the right to require, by notice to Revolving Credit Lenders, that
settlements with respect to such Floorplan Swingline Loan be made on such day,
so long as written notice is delivered to Revolving Credit Lenders prior to
10:00 a.m. (Eastern Standard Time) on such day, or on the next succeeding
Business Day, if such notice is received after 10:00 a.m. (Eastern Standard
Time) on such date.

 

34

--------------------------------------------------------------------------------

 

 

(v)     Swingline Lender and Revolving Credit Lenders each acknowledge and agree
that it is for the convenience of the parties to this Agreement that funding of
Floorplan Swingline Loans under the this Agreement by Revolving Credit Lenders
and allocation of collections in respect of such Floorplan Swingline Loans
between Swingline Lender and Revolving Credit Lenders will occur on the basis of
the settlement procedures described in this Section 2.05(h). For the avoidance
of doubt, Swingline Lender and Revolving Credit Lenders hereby acknowledge and
agree, that Revolving Credit Lender’s obligation to fund its Revolving Credit
Commitment Percentage of any Floorplan Swingline Loan funded under this
Agreement by Swingline Lender shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against Swingline Lender, any Borrower or any other party for
any reason whatsoever (except Revolving Credit Lender’s right of set off with
respect to amounts otherwise payable by Swingline Lender to such Revolving
Credit Lender hereunder and wrongfully withheld by Swingline Lender); (B) the
occurrence or continuance of any Unmatured Default or Event of Default; (C) any
adverse change in the condition (financial or otherwise) of any Borrower or any
other party; or (D) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If a Revolving Credit Lender
does not make available to Swingline Lender the amount required pursuant to
clause (ii) above, Swingline Lender shall be entitled to recover such amount on
demand from such Revolving Credit Lender, together with interest thereon for
each day from the date of non-payment until such amount is paid in full, at the
Federal Funds Rate.

 

(vi)     If any amounts received by Swingline Lender hereunder are later
required to be returned or repaid by Swingline Lender to the Borrowers, whether
by court order, settlement or otherwise, each Revolving Credit Lender shall,
upon demand by Swingline Lender, pay to Swingline Lender an amount equal to
Lender’s Revolving Credit Commitment Percentage of all such amounts required to
be returned by Swingline Lender.

 

(vii)     If a Revolving Credit Lender shall, at any time, fail to make any
payment to Swingline Lender required hereunder, Swingline Lender may, but shall
not be required to, retain payments that would otherwise be made to such
Revolving Credit Lender hereunder and apply such payments to such Revolving
Credit Lender’s defaulted obligations hereunder, at such time, and in such
order, as Swingline Lender may elect in its sole and absolute discretion.

 

(viii)     With respect to the payment of any funds under this Section 2.05(h),
whether from Swingline Lender to a Revolving Credit Lender or from a Revolving
Credit Lender to Swingline Lender, the party failing to make full payment when
due pursuant to the terms hereof shall, upon written demand by the other party,
pay such amount together with interest on such amount at the Federal Funds Rate.

 

35

--------------------------------------------------------------------------------

 

 

(i)     Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make its Swingline Loan shall not relieve any other Swingline Lender
of its obligation hereunder to make its Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make a Swingline Loan.

 

SECTION 2.06.      Letters of Credit.  (a)  General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit denominated in Dollars or any Foreign Currency for its own account, in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the applicable Borrower to, or
entered into by the applicable Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Upon the effectiveness of this Agreement, each Existing Letter of
Credit shall, without any further action by any party, be deemed to have been
issued as a Letter of Credit hereunder on the Effective Date and shall for all
purposes hereof be treated as a Letter of Credit under this Agreement.

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $20,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Revolving Credit
Commitments.

 

(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that Letters of Credit having a
one-year tenor may provide for the renewal thereof for additional one-year
periods, but not extending beyond the date referred to in clause (ii) below) and
(ii) the date that is five Business Days prior to the Maturity Date.

 

(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Revolving Credit
Lenders, such Issuing Bank hereby grants to each Revolving Credit Lender, and
each Revolving Credit Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Revolving Credit Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of an Event of Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

36

--------------------------------------------------------------------------------

 

 

(e)     Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., Eastern time, on the date that such LC
Disbursement is made, if the applicable Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Eastern time, on such date, or, if
such notice has not been received by the applicable Borrower prior to such time
on such date, then not later than 3:00 p.m., Eastern time, on the Business Day
immediately following the day that the applicable Borrower receives such notice;
provided that the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount (which, for any amount denominated in a Foreign Currency,
shall be the Dollar Equivalent thereof) and, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
applicable Borrower fails to make such payment when due, such amount, if
denominated in a Foreign Currency shall be converted to Dollars (equal to the
Dollar Equivalent thereof) and the Administrative Agent shall notify each
Revolving Credit Lender of the applicable LC Disbursement, the payment then due
from the applicable Borrower in respect thereof and such Revolving Credit
Lender’s Revolving Credit Commitment Percentage thereof. Promptly following
receipt of such notice, each Revolving Credit Lender shall pay to the
Administrative Agent its Revolving Credit Commitment Percentage of the payment
then due from the applicable Borrower, in the same manner as provided in Section
2.07 with respect to Revolving Loans made by such Revolving Credit Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Credit Lenders. Promptly following receipt by the Administrative Agent of any
payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Revolving Credit Lenders
and the applicable Issuing Bank as their interests may appear. Any payment made
by a Revolving Credit Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Revolving Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)     Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Credit Lenders nor
any Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that nothing
in this subsection 2.06(f) shall be construed to excuse the applicable Issuing
Bank from liability to the applicable Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by Applicable Law)
suffered by the applicable Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

37

--------------------------------------------------------------------------------

 

 

(g)     Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

 

(h)     Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency, at the rate reasonably determined by the Administrative Agent to be
the cost of funding such amount plus the then Applicable Rate with respect to
Eurodollar Loans); provided that, if the applicable Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Credit Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Credit Lender to the extent of such payment.

 

(i)     Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the applicable Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the applicable Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous or other Issuing Bank, or to such successor and all previous and other
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

38

--------------------------------------------------------------------------------

 

 

(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the applicable Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of Cash Collateral
pursuant to this paragraph, the applicable Borrower shall fully Cash
Collateralize the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the applicable Borrower described in
clause (h) or (i) of Section 7.01. Such Cash Collateral shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the applicable Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the applicable Borrower
under this Agreement. If a Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower within three Business Days after all Events of Default have
been cured or waived.

 

(k)     Information to Administrative Agent and Lenders. Promptly following any
change in any Letters of Credit outstanding, the applicable Issuing Bank shall
deliver to the Administrative Agent, each Revolving Credit Lender and the
Borrowers a notice describing the aggregate amount of all Letters of Credit
issued by such Issuing Bank outstanding at such time. Upon the request of any
Revolving Credit Lender from time to time, an Issuing Bank shall deliver any
other information reasonably requested by such Revolving Credit Lender with
respect to each Letter of Credit issued by such Issuing Bank then outstanding.
Other than as set forth in this subsection, an Issuing Bank shall have no duty
to notify the Revolving Credit Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder. The failure of an Issuing Bank to
perform its requirements under this subsection shall not relieve any Revolving
Credit Lender from its obligations under the immediately preceding subsection
(d).

 

SECTION 2.07.      Funding of Revolving Borrowings. (a)  Each Revolving Credit
Lender shall make each Revolving Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Eastern time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Revolving Credit Lenders;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Revolving Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, either
(i) to an account of the applicable Borrower maintained with the Administrative
Agent, or (ii) via wire transfer pursuant to instructions provided by the
applicable Borrower, in each case as designated by the applicable Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

 

39

--------------------------------------------------------------------------------

 

 

(b)     Unless the Administrative Agent shall have received notice from a
Revolving Credit Lender prior to the proposed date of any Borrowing that such
Revolving Credit Lender will not make available to the Administrative Agent such
Revolving Credit Lender’s share of such Borrowing, the Administrative Agent may
assume that such Revolving Credit Lender has made such share available on such
date in accordance with paragraph (a) of this Section and may, in reliance upon
such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Revolving Credit Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Revolving Credit Lender and the applicable Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Revolving Credit
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the applicable Borrower, the interest rate
applicable to ABR Loans. If such Revolving Credit Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Revolving Credit
Lender’s Revolving Loan included in such Borrowing.

 

SECTION 2.08.      Interest Elections.  (a)  Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)     To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 and/or Section
2.13 if the applicable Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the applicable Borrower.

 

(c)     Each telephonic and written Interest Election Request shall specify the
following information:

 

(i)       the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)      the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

40

--------------------------------------------------------------------------------

 

 

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such applicable Lender’s portion of each resulting Borrowing.

 

(e)     If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the applicable Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

SECTION 2.09.      Termination and Reduction of Revolving Credit Commitments. 
(a)  Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Maturity Date.

 

(b)     The Borrowers may at any time terminate, or from time to time reduce,
the Revolving Credit Commitments; provided that (i) each reduction of the
Revolving Credit Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000 and (ii) the Borrowers shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Revolving Loans in accordance with Section
2.11, the Revolving Credit Exposures would exceed the total Revolving Credit
Commitments.

 

(c)     The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Credit Lenders of the contents thereof. Each notice
delivered by the Borrowers pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Credit Commitments shall be permanent.
Each reduction of the Revolving Credit Commitments shall be made ratably among
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitments.

 

SECTION 2.10.      Repayment of Loans; Evidence of Debt.  (a)  The Borrowers
hereby unconditionally promise to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earliest of (x) the Maturity Date, (y) the date
five (5) Business Days after demand by the Swingline Lender in its discretion if
no Event of Default exists and (z) the demand by the Swingline Lender in its
discretion if an Event of Default exists. The Obligations of the Borrowers
hereunder and under the Loan Documents are joint and several.

 

41

--------------------------------------------------------------------------------

 

 

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

(e)     Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrowers shall prepare, execute and deliver to such
Lender promissory notes payable to the order of such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
notes and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11.      Prepayment of Revolving Loans.

 

(a)     Each Borrower shall have the right at any time and from time to time to
prepay any Revolving Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section. The applicable Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing, not later than 11:00 a.m., Eastern time, three Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., Eastern time, one Business Day before the
date of prepayment or (iii) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, Eastern time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Revolving Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Credit Commitments as contemplated by Section
2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Revolving Credit Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Revolving
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13 and amounts required to paid pursuant to Section 2.16.

 

42

--------------------------------------------------------------------------------

 

 

(b)     If at any time the Revolving Credit Outstandings exceed the Revolving
Credit Commitment, then the Borrowers shall repay immediately upon notice from
the Administrative Agent, by payment to the Administrative Agent for the account
of the Revolving Credit Lenders, Revolving Credit Outstandings in an amount
equal to such excess with each such repayment applied first, to the principal
amount of outstanding Swingline Loans, second to the principal amount of
outstanding Revolving Loans and third, with respect to any Letters of Credit
then outstanding, a payment of Cash Collateral into a Cash Collateral account
opened by the Administrative Agent, for the benefit of the Revolving Credit
Lenders, in an amount equal to such excess.

 

SECTION 2.12.      Fees.  (a)  The Borrowers agree to pay, on a joint and
several basis, to the Administrative Agent for the account of each Revolving
Credit Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily amount of the Available Revolving Commitment of such Revolving
Credit Lender during the period from and including the Effective Date to but
excluding the date on which such Revolving Credit Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last Business Day of each
March, June, September and December of each year and on the date on which the
Revolving Credit Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)     The Borrowers agree to pay, on a joint and several basis, (i) to the
Administrative Agent for the account of each Revolving Credit Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Revolving
Credit Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Revolving
Credit Lender’s Revolving Credit Commitment terminates and the date on which
such Revolving Credit Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.25%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)     The Borrowers agree to pay, on a joint and several basis, to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

 

(d)     The Borrowers agree to pay, on a joint and several basis, to the
Administrative Agent and the Arranger all fees set forth in the Commitment
Letter.

 

43

--------------------------------------------------------------------------------

 

 

(e)     All fees payable hereunder shall be paid on the dates due, in
immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13.      Interest.  (a)  The Loans comprising each ABR Borrowing or a
ABR Loan (including each Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

 

(b)     The Loans comprising each Eurodollar Borrowing or a Eurodollar Loan
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

 

(c)     Subject to Section 7.02 and notwithstanding the foregoing, (i)
immediately upon the occurrence and during the continuance of an Event of
Default under Section 7.01(a), (b), (h), and (i), or (ii) at the election of the
Required Lenders (or the Administrative Agent at the direction of the Required
Lenders), upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrowers shall no longer have the option to request Eurodollar
Loans, Swingline Loans or Letters of Credit, (B) all outstanding Eurodollar
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Rate) then applicable to Eurodollar Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Rate) then
applicable to ABR Loans, (C) all outstanding ABR Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Rate) then applicable to ABR Loans or such other Obligations arising
hereunder or under any other Loan Document and (D) all accrued and unpaid
interest shall be due and payable on demand of the Administrative Agent.
Interest shall continue to accrue on the Obligations after the filing by or
against any Borrower of any petition seeking any relief in bankruptcy or under
any Debtor Relief Law.

 

(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date; provided that (i)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14.      Alternate Rate of Interest.

 

(a)     Subject to Section 2.14(b), if prior to the commencement of any Interest
Period for a Eurodollar Borrowing: (i) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or (ii) the Administrative
Agent is advised by the Required Lenders that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period; then
the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (B) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

44

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary in Section 2.14(a) above, if
the Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.14(a)(i) have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Company and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 2.14(a)(i), (b)(i), (b)(ii) or (b)(iii) occurs with respect to the
Replacement Rate or (B) the Administrative Agent (or the Required Lenders
through the Administrative Agent) notifies the Company that the Replacement Rate
does not adequately and fairly reflect the cost to the Lenders of funding the
Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Company, as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.14(b). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 9.02), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).

 

SECTION 2.15.      Increased Costs.  (a)  If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

 

45

--------------------------------------------------------------------------------

 

 

(ii)     impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein; and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)     If any Lender or an Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c)     A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)     Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.      Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.19,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

46

--------------------------------------------------------------------------------

 

 

SECTION 2.17.      Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with Applicable Law.

 

(b)     In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

 

(c)     Each Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of such Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

 

(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower to a Governmental Authority, such Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

47

--------------------------------------------------------------------------------

 

 

(ii)     Without limiting the generality of the foregoing:

 

(A)     Any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from United States
federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)     executed copies of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C on behalf of each such direct
and indirect partner;

 

48

--------------------------------------------------------------------------------

 

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(f)     If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section 2.17, it shall pay over
such refund to such Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that each Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrowers or any other Person.

 

49

--------------------------------------------------------------------------------

 

 

SECTION 2.18.      Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Eastern time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
such office designated by the Administrative Agent, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of (i) principal or interest in respect
of any Loan shall be made in Dollars, (ii) reimbursement obligations shall be
made in the currency in which the Letter of Credit in respect of which such
reimbursement obligation exists is denominated and (iii) any other amount due
hereunder or under another Loan Document shall be made in Dollars.

 

(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as set forth in Section 7.03.

 

(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

 

(d)     Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

50

--------------------------------------------------------------------------------

 

 

(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.19.      Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)     If any Lender (i) shall become affected by any of the changes or events
described in Section 2.15 or 2.17 and any Borrower is required to pay additional
amounts or make indemnity payments with respect to the Lender thereunder, (ii)
is a Defaulting Lender or (iii) has failed to consent to a proposed amendment,
waiver, discharge or termination which pursuant to the terms of Section 9.02 or
any other provision of any Loan Document requires the consent of all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent (any such Lender being hereinafter referred to as a “Departing Lender”),
then in such case, the Borrowers may, upon at least five Business Days’ notice
to the Administrative Agent and such Departing Lender (or such shorter notice
period specified by the Administrative Agent), designate a replacement lender
acceptable to the Administrative Agent (a “Replacement Lender”) to which such
Departing Lender shall, subject to its receipt (unless a later date for the
remittance thereof shall be agreed upon by the Company and the Departing Lender)
of all amounts owed to such Departing Lender under Sections 2.15 or 2.17, assign
all (but not less than all) of its interests, rights, obligations, Loans and
Revolving Credit Commitments hereunder; provided, that the Departing Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the Replacement Lender (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts).
Upon any assignment by any Lender pursuant to this Section 2.19 becoming
effective, the Replacement Lender shall thereupon be deemed to be a “Lender” for
all purposes of this Agreement (unless such Replacement Lender was, itself, a
Lender prior thereto) and such Departing Lender shall thereupon cease to be a
“Lender” for all purposes of this Agreement and shall have no further rights or
obligations hereunder (other than pursuant to Section 2.15 or 2.17 and Section
9.03) while such Departing Lender was a Lender.

 

(c)     Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Revolving Credit Commitments under this Section
2.19, the Departing Lender shall cease to be a “Lender” for all purposes of this
Agreement and the Replacement Lender shall be substituted therefor upon payment
to the Departing Lender by the Replacement Lender of all amounts set forth in
this Section 2.19 without any further action of the Departing Lender.

 

51

--------------------------------------------------------------------------------

 

 

SECTION 2.20.      Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(a)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(b)     Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize each Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrowers may request (so long as no Unmatured Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize any Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Unmatured Default or Event of Default exists,
to the payment of any amounts owing to the Borrowers as a result of any judgment
of a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
LC Disbursements, in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article IV were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and LC Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Exposure and Swingline Loans are held
by the Lenders pro rata in accordance with their respective Revolving Credit
Commitment Percentages (determined without giving effect to subsection (d) of
this Section 2.16 below). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(c)     Certain Fees.

 

(i)     No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.12(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

52

--------------------------------------------------------------------------------

 

 

(ii)     Each Defaulting Lender shall be entitled to receive payable under
Section 2.12(b) participation fees with respect to Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
subsection (e) of this Section 2.20 below.

 

(iii)     With respect to any fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure or Swingline Exposure that has been
reallocated to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(d)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure and Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Credit Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Credit Commitment) but only
to the extent that (x) the conditions set forth in Article IV are satisfied at
the time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)     Cash Collateral, Repayment of Swingline Loans.

 

(i)     If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

(ii)     At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrowers shall Cash
Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Banks with
respect to Letters of Credit issued and outstanding at such time.

 

(iii)     The Borrowers, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to the Administrative Agent, for the
benefit of the Issuing Banks, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of LC Exposure, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrowers will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

53

--------------------------------------------------------------------------------

 

 

(iv)     Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of LC Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(v)     Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and each Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the preceding subsection (b) of this Section 2.20, the Person
providing Cash Collateral and any applicable Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure.

 

(f)     Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Revolving Credit Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(g)     New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

54

--------------------------------------------------------------------------------

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.      Organization; Powers. Each of the Borrowers and their
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where a failure to be so
qualified would result in a Material Adverse Effect. No Borrower, nor any of its
or their Subsidiaries, is an EEA Financial Institution.

 

SECTION 3.02.      Authorization; Enforceability. The Transactions are within
such Borrower’s and its Subsidiaries’ corporate or limited liability powers, as
applicable, and have been duly authorized by all necessary corporate or limited
liability and, if required, stockholder, member, or manager action, as
applicable. This Agreement has been duly executed and delivered by such Borrower
and constitutes a legal, valid and binding obligation of such Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03.      Governmental Approvals; No Conflicts. The performance by such
Borrower and, if applicable, the Subsidiaries of its or their obligations under
the Loan Documents (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any Applicable Law or regulation or the articles, charter, by-laws,
operating agreement or other organizational documents, as applicable, of such
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon such Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
such Borrower or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of such Borrower or any of its
Subsidiaries, except in favor of the Administrative Agent, for the benefit of
the Secured Parties.

 

SECTION 3.04.      Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
Fiscal Year ended December 31, 2017, reported on by BDO USA, LLP, independent
public accountant. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.

 

(b)     Since December 31, 2017, there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of the Company and its Subsidiaries, taken as a whole.

 

SECTION 3.05.      Properties.  (a)  Each of the Borrowers and their
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)     Each of the Borrowers and their Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by such Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

55

--------------------------------------------------------------------------------

 

 

(c)     As of the Effective Date, each Subsidiary (other than Inactive
Subsidiaries which have been previously disclosed to the Administrative Agent
prior to the Effective Date) of the Company, including its ownership, is
described on Schedule 3.05 hereto. Each Subsidiary of the Company has and will
have all requisite power to own or lease the properties material to its business
and to carry on its business as now being conducted and as proposed to be
conducted. All outstanding shares of Equity Interests of each class of each
Subsidiary of the Company have been and will be validly issued and are and will
be fully paid and non-assessable and, except as otherwise indicated in Schedule
3.05 hereto or disclosed in writing to the Administrative Agent and the Lenders
from time to time, are and will be owned, beneficially and of record, by the
Company or another Subsidiary of the Company free and clear of any Liens other
than Liens permitted under this Agreement.

 

SECTION 3.06.      Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrowers, threatened
against or affecting any Borrower or any of their Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any Loan Document or the Transactions.

 

(b)     Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrowers nor any of their
Subsidiaries (i) has failed to comply in all material respects with any
Environmental Law or to obtain, maintain or comply in all material respects with
any permit, license or other approval required under any Environmental Law, (ii)
has become subject to any Environmental Liability, (iii) has received notice of
any claim with respect to any Environmental Liability or (iv) knows of any basis
for any Environmental Liability.

 

(c)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07.      Compliance with Laws and Agreements. Each of the Borrowers
and their Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08.      Investment Company Status. None of the Borrowers nor any of
their Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.09.      Taxes. Each of the Borrowers and their Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and have paid or caused to be paid all Taxes required to have been
paid by them, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10.      ERISA.

 

(a)     No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

 

56

--------------------------------------------------------------------------------

 

 

(b)     As of the Effective Date, no Borrower is nor will it be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Revolving Credit Commitments.

 

SECTION 3.11.      Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No reports, financial statements, certificates or other
information furnished by or on behalf of such Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, such Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. As of the Effective Date, all of the information
included in a Beneficial Ownership Certification is true and correct.

 

SECTION 3.12.      Anti-Corruption Laws and Sanctions.

 

(a)     None of (i) the Borrowers, any of the other Loan Parties, any of the
other Subsidiaries, or any other Affiliate of any Borrower or (ii) to the
knowledge of any Borrower, any agent or representative of any Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from this
Agreement: (A) is a Sanctioned Person or currently the subject or target of any
Sanctions, (B) has its assets located in a Sanctioned Country, (C) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons, (D) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws, or (E) has
violated any Anti-Money Laundering Law.

 

(b)     Each of the Borrowers, the other Loan Parties, each of the other
Subsidiaries, or each other Affiliate of any Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Borrower, other Loan Party or Subsidiary and their respective directors,
officers, employees, agents and Affiliates with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.

 

(c)     Each Borrower, other Loan Party and Subsidiary, and to the knowledge of
the Borrowers, each director, officer, employee, agent and Affiliate of each
Borrower and each such Subsidiary, is in compliance with the Anti-Corruption
Laws and Anti-Money Laundering Laws in all material respects and applicable
Sanctions.

 

(d)     No proceeds of the Loans or Letters of Credit have been used, directly
or indirectly, by the Borrowers, the other Loan Parties, each of the other
Subsidiaries, or each other Affiliate of any Borrower or any of its or their
respective directors, officers, employees and agents in violation of Section
5.08(b).

 

SECTION 3.13.      No Default. No Event of Default or Unmatured Default has
occurred and is continuing.

 

57

--------------------------------------------------------------------------------

 

 

SECTION 3.14.      Employee Relations. As of the Effective Date, no Borrower nor
any Subsidiary thereof is party to any collective bargaining agreement, nor has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 3.14. Except as set forth on Schedule 3.14, no Borrower
knows of any pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.15.      Solvency. Both before and after giving effect to the
extensions of credit made to the Borrowers on the Effective Date, the Company
and its Subsidiaries, on a consolidated basis, are Solvent.

 

SECTION 3.16.      Collateral Documents. The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable perfected first
priority Lien, subject to Liens permitted under Section 6.02 and exclusions
permitted under the Collateral Documents, on all right, title and interest of
the respective Loan Parties in the Collateral, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal bankruptcy laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies. Except for any filings completed on or prior to the Effective Date and
as contemplated hereby and by the Collateral Documents, no filing or other
action will be necessary to perfect or protect such Liens.

 

 

ARTICLE IV
CONDITIONS

 

SECTION 4.01.      Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)     Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments,
lien searches and agreements and other conditions and requirements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the Loan Documents, all in form
and substance satisfactory to the Administrative Agent and its counsel.

 

(b)     Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Varnum LLP, counsel for the Loan Parties, in form and
substance satisfactory to the Administrative Agent, and covering such matters
relating to the Loan Parties, this Agreement or the Transactions as the
Administrative Agent shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinion.

 

(c)     Charter Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

 

58

--------------------------------------------------------------------------------

 

 

(d)     Personal Property Collateral.

 

(i)     Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Liens permitted under Section 6.02 and exclusions permitted
under the Collateral Documents).

 

(ii)     Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Collateral Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Collateral Documents together with an undated allonge
for each such promissory note duly executed in blank by the holder thereof.

 

(iii)     Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Loan Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Liens permitted under Section 6.02).

 

(iv)     Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Loan Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance), and if requested by the Administrative Agent, copies
of such insurance policies.

 

(v)     Intellectual Property. The Administrative Agent shall have received
security agreements duly executed by the applicable Loan Parties for all
federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, as applicable.

 

(e)     Certificate. The Administrative Agent shall have received an officer’s
certificate in form and substance reasonably satisfactory to the Administrative
Agent, dated the Effective Date and signed by the Chief Financial Officer of the
Company, (a) confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.02, and (b) certifying that after giving pro forma
effect to each element of the Transactions, the Company and its Subsidiaries (on
a consolidated basis) are Solvent.

 

(f)     Financial Statements. The Lenders shall have received satisfactory
historical financial statements, pro forma financial statements and projections
of the Company and its Subsidiaries, including (i) audited consolidated balance
sheets and related consolidated statements of income, shareholder’s equity and
cash flows for the three most recently completed Fiscal Years ended at least 90
days prior to the Effective Date, (ii) unaudited consolidated balance sheets and
related consolidated statements of income and cash flows for each interim Fiscal
Quarter ended since the last audited financial statements and at least 45 days
prior to the Effective Date and (iii) if requested by Administrative Agent,
projections prepared by management of balance sheets, income statements and cash
flow statements of the Company and its Subsidiaries, which will be quarterly for
the first year after the Effective Date and annually thereafter for the term of
this Agreement (and which will not be inconsistent with information previously
provided to the Administrative Agent).

 

59

--------------------------------------------------------------------------------

 

 

(g)     Fees. The Lenders and the Administrative Agent shall have received,
substantially concurrently with the effectiveness hereof, all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and documented expenses of legal counsel to the Administrative
Agent), on or before the Effective Date.

 

(h)     Existing Indebtedness. The Borrowers shall have paid, concurrently with
the
initial Loans hereunder, all Indebtedness that is not permitted hereunder and
shall have terminated all credit facilities and all Liens relating thereto, all
in a manner satisfactory to the Administrative Agent and its counsel.

 

(i)     Consents; Defaults.

 

(i)     Governmental and Third Party Approvals. The Lenders shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Lenders or such other transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

 

(ii)     No Injunction, Etc. No action, proceeding or investigation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.

 

(j)     PATRIOT Act, etc.

 

(i)     The Loan Parties shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent in order to comply with requirements of any Anti-Money Laundering Laws,
including, without limitation, the PATRIOT Act and any applicable “know your
customer” rules and regulations.

 

(ii)     Each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered to the
Administrative Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to such Loan Party or such Subsidiary, in each case
prior to the Effective Date.

 

Without limiting the generality of the provisions of Section 8.09, for purposes
of determining compliance with the conditions specified in this Section 4.01,
the Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

60

--------------------------------------------------------------------------------

 

 

SECTION 4.02.      Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction or waiver
of the following conditions:

 

(a)     Subject to Section 1.07 with respect to any Incremental Term Loan
incurred to finance a Limited Condition Acquisition, the representations and
warranties of the Borrowers set forth in this Agreement and the other Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

 

(b)     Subject to Section 1.07 with respect to any Incremental Term Loan used
to finance a Limited Condition Acquisition, at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, no Event of Default or Unmatured
Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V     
AFFIRMATIVE COVENANTS

 

Until the Revolving Credit Commitments have expired or terminated and all of the
Obligations have been paid and satisfied in full in cash (including the
principal of and interest on each Loan and all fees payable hereunder) and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed or Cash Collateralized, each Borrower covenants and
agrees with the Lenders that:

 

SECTION 5.01.      Financial Statements; Ratings Change and Other Information.
The Company will furnish to the Administrative Agent (which shall promptly make
such information available to the Lenders in accordance with its customary
practice):

 

(a)     within 90 days after the end of each Fiscal Year, its audited
consolidated balance sheet and related statements of operations, stockholders
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by BDO USA, LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b)     within 45 days after the end of each of the first three Fiscal Quarters,
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

61

--------------------------------------------------------------------------------

 

 

(c)     concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether an Event of Default has occurred and, if an Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.13 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

 

(d)     promptly after the same becomes publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

 

(e)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request, including any
information and documentation required under applicable “know your customer”
rules and regulations, the PATRIOT Act, or any applicable Anti-Money Laundering
Laws.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Company
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the officer’s compliance certificates
required by Section 5.01(c) to the Administrative Agent. Except for such
officer’s compliance certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

SECTION 5.02.      Notices of Material Events. Such Borrower will furnish to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice) prompt written notice of
the following:

 

(a)     the occurrence of any Event of Default or Unmatured Default;

 

62

--------------------------------------------------------------------------------

 

 

(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

 

(d)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.      Existence; Conduct of Business. Such Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.      Payment of Obligations. Such Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.05.      Maintenance of Properties; Insurance. Such Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance).

 

SECTION 5.06.      Books and Records; Inspection Rights. Such Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Such Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

 

SECTION 5.07.      Compliance with Laws. Such Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Such Borrower will not, and
will not permit any of its Subsidiaries, to be or become subject at any time to
any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits any Lender from making any advance or extension of credit to such
Borrower or Guarantor or from otherwise conducting business with such Borrower
or Guarantor, or fail to provide documentary and other evidence of such
Borrower’s or Guarantor’s identity as may be reasonably requested by any Lender
at any time to enable such Lender to verify such Borrower’s or Guarantor’s
identity or to comply with any Applicable Law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

63

--------------------------------------------------------------------------------

 

 

SECTION 5.08.      Use of Proceeds and Letters of Credit.  (a)  The proceeds of
the Loans will be used only to (i) refinance existing Indebtedness (including
Indebtedness under the Existing Credit Agreement) (ii) to consummate mergers and
Acquisitions permitted by this Agreement, (iii) pay fees and expenses in
connection with the Transactions and (iv) for general corporate purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

(b)     The Borrowers will not request any extension of credit, and the
Borrowers shall not use, and shall ensure that the Subsidiaries and their
respective directors, officers, employees and agents shall not use, the proceeds
of any extension of credit, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

SECTION 5.09.      Compliance with Anti-Corruption Laws, Anti-Money Laundering
Laws and Sanctions. Each Borrower will (a) maintain in effect and enforce
policies and procedures designed to ensure compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, (b)
notify the Administrative Agent and each Lender that previously received a
Beneficial Ownership Certification of any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified therein, and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

 

SECTION 5.10.      Additional Subsidiaries.

 

(a)     Additional Domestic Subsidiaries. Such Borrower shall promptly notify
the Administrative Agent of the creation or acquisition of any Domestic
Subsidiary or if any existing Domestic Subsidiary no longer constitutes an
Inactive Subsidiary and, within sixty (60) days after such creation or
acquisition (or the date any existing Domestic Subsidiary no longer constitutes
an Inactive Subsidiary), as such time period may be extended by the
Administrative Agent in its sole discretion, cause such Domestic Subsidiary
(other than an Inactive Subsidiary or a Foreign Holding Company) to (i) become a
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Loan Party Guaranty or such other document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a security interest in all
Collateral (subject to the exceptions specified in the Collateral Agreement)
owned by such Domestic Subsidiary by delivering to the Administrative Agent a
duly executed supplement to each applicable Collateral Document or such other
document as the Administrative Agent shall deem appropriate for such purpose and
comply with the terms of each applicable Collateral Document, (iii) deliver to
the Administrative Agent such opinions, documents and certificates referred to
in Section 4.01 as may be reasonably requested by the Administrative Agent,
(iv) if such Equity Interests are certificated, deliver to the Administrative
Agent such original certificated Equity Interests or other certificates and
stock or other transfer powers evidencing the Equity Interests of such Person,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such Domestic
Subsidiary, and (vi) deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

64

--------------------------------------------------------------------------------

 

 

(b)     Additional First-Tier Foreign Subsidiaries/Foreign Holding Companies.
Such Borrower will notify the Administrative Agent promptly after any Person
becomes a First-Tier Foreign Subsidiary or a Foreign Holding Company, and
promptly thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Loan Party to deliver to the
Administrative Agent Collateral Documents pledging sixty-five percent (65%) of
the total outstanding voting Equity Interests (and one hundred percent (100%) of
the non-voting Equity Interests) of any such new Subsidiary and a consent
thereto executed by such new Subsidiary (including, without limitation, if
applicable, original certificated Equity Interests (or the equivalent thereof
pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction) evidencing the Equity Interests of such new Subsidiary, together
with an appropriate undated stock or other transfer power for each certificate
duly executed in blank by the registered owner thereof), (ii) such Person to
deliver to the Administrative Agent such opinions, documents and certificates
referred to in Section 4.01 as may be reasonably requested by the Administrative
Agent, (iii) such Person to deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Person, and (iv) such Person to deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

(c)     Merger Subsidiaries. Notwithstanding the foregoing, to the extent any
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 5.10(a) and/or (b), as applicable, until the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 5.10(a) and/or
(b), as applicable, within thirty (30) days of the consummation of such
Permitted Acquisition, as such time period may be extended by the Administrative
Agent in its sole discretion).

 

SECTION 5.11.      Further Assurances. Such Borrower shall execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any Applicable Law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Collateral Documents or the validity or priority of any such Lien, all at
the reasonable expense of the Loan Parties.  Each Borrower also agrees to
provide to the Administrative Agent, from time to time upon the reasonable
request by the Administrative Agent, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

 

SECTION 5.12.      Additional Covenants. If at any time any Borrower or any of
its Subsidiaries shall enter into or be a party to any instrument or agreement,
including all such instruments or agreements in existence as of the date hereof
and all such instruments or agreements entered into after the date hereof,
relating to or amending any provisions applicable to any of its Indebtedness,
which includes any material covenants or defaults not substantially provided for
in this Agreement or more favorable to the lender or lenders thereunder than
those provided for in this Agreement, then the applicable Borrower shall
promptly so advise the Administrative Agent and the Lenders. Thereupon, if the
Administrative Agent or the Required Lenders shall request, upon notice to the
Company, the Administrative Agent and the Lenders shall enter into an amendment
to this Agreement or an additional agreement (as the Administrative Agent may
request), providing for substantially the same material covenants and defaults
as those provided for in such instrument or agreement to the extent required and
as may be selected by the Administrative Agent.

 

65

--------------------------------------------------------------------------------

 

 

SECTION 5.13.      Post-Closing Matters. Such Borrowers shall execute and
deliver the documents and complete the tasks set forth on Schedule 5.13, in each
case within the time limits specified on such Schedule (as such deadlines may be
extended by the Administrative Agent in writing from time to time).

 

ARTICLE VI
NEGATIVE COVENANTS

 

Until the Revolving Credit Commitments have expired or terminated and all of the
Obligations have been paid and satisfied in full in cash (including the
principal of and interest on each Loan and all fees payable hereunder) and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed or Cash Collateralized, each Borrower covenants and
agrees with the Lenders that:

 

SECTION 6.01.      Indebtedness. Such Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)     Indebtedness created hereunder;

 

(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

 

(c)     unsecured intercompany Indebtedness: (i) owed by any Loan Party to
another Loan Party, (ii) owed by any Loan Party to any Non-Guarantor Subsidiary
(provided that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent), (iii) owed by any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary and (iv) owed by
any Non-Guarantor Subsidiary to any Loan Party to the extent permitted pursuant
to Section 6.04(c)(iv);

 

(d)     (i) Guarantees by any Loan Party of Indebtedness of any other Loan Party
not otherwise prohibited pursuant to this Section 6.01, (ii) Guarantees by any
Non-Guarantor Subsidiary of Indebtedness of a Borrower or any Subsidiary not
otherwise prohibited pursuant to this Section 6.01, and (iii) Guarantees by any
Loan Party of Indebtedness of any Non-Guarantor Subsidiary to the extent
permitted pursuant to Section 6.04(c);

 

(e)     Indebtedness of the Borrowers or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $5,000,000 at any time outstanding;

 

66

--------------------------------------------------------------------------------

 

 

(f)     Indebtedness owing under Hedge Agreements permitted under Section 6.05;

 

(g)     Indebtedness under Cash Management Agreements entered into in the
ordinary course of business;

 

(h)     Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing; and

 

(i)     If no Event of Default or Unmatured Default exists or would be caused
thereby, other Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding.

 

SECTION 6.02.      Liens. Such Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)     Permitted Encumbrances;

 

(b)     any Lien on any property or asset of the Borrowers or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of any Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(c)     any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(d)     Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of any
Borrower or any Subsidiary;

 

(e)     Liens created pursuant to the Loan Documents; and

 

(f)     Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $10,000,000 at any time outstanding.

 

67

--------------------------------------------------------------------------------

 

 

SECTION 6.03.      Fundamental Changes. Such Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the stock or assets of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default or Unmatured Default shall have
occurred and be continuing:

 

(a)     (i) any Subsidiary may merge into any Borrower in a transaction in which
a Borrower is the surviving corporation and (ii) any Subsidiary may merge into a
Guarantor in a transaction in which a Guarantor is the surviving entity;

 

(b)     any Non-Guarantor Subsidiary may merge into any other Non-Guarantor
Subsidiary;

 

(c)     any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to any Borrower or to a Guarantor; provided that, with respect to any
such disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair market value of such assets;

 

(d)     any Non-Guarantor Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to any other Non-Guarantor Subsidiary;

 

(e)     any Asset Dispositions permitted by Section 6.09 (other than clause (b)
thereof) shall be permitted;

 

(f)     any Subsidiary may merge with or into the Person such Subsidiary was
formed to acquire in connection with a Permitted Acquisition; provided that a
Guarantor shall be the continuing or surviving entity or simultaneously with
such transaction, the continuing or surviving entity shall become a Guarantor
pursuant to Section 5.10 in connection therewith; and

 

(g)     any Subsidiary may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders;

 

provided that any such merger, liquidation, dissolution or disposition involving
a Person that is not a wholly owned Subsidiary immediately prior to such merger,
liquidation, dissolution or disposition shall not be permitted unless also
permitted by Section 6.04.

 

SECTION 6.04.      Investments, Loans, Advances, Guarantees and Acquisitions.
Such Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or make any
Acquisition, except:

 

(a)     Permitted Investments;

 

(b)     investments by the Borrowers in the capital stock of their respective
Subsidiaries on the Effective Date and other investments existing on the
Effective Date and described on Schedule 6.04;

 

68

--------------------------------------------------------------------------------

 

 

(c)     investments or loans and advances made after the Effective Date (i) by
any Loan Party in any other Loan Party, (ii) by any Non-Guarantor Subsidiary in
any Loan Party, (iii) by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary and (iv) by any Loan Party in any Non-Guarantor Subsidiary in an
aggregate amount at any time outstanding, together with the amount of
outstanding mergers or Acquisitions of or by Non-Guarantor Subsidiaries (that do
not otherwise become a Guarantor in the period provided for under Section 5.10)
pursuant to Section 6.04(e), not to exceed $30,000,000;

 

(d)     Guarantees and Hedge Agreements constituting Indebtedness permitted by
Section 6.01; and

 

(e)     any merger or Acquisition (which in the case of a Limited Condition
Acquisition, shall be subject to Section 1.07) if (i) such merger involves any
Borrower, such Borrower shall be the surviving or continuing corporation
thereof, (ii) immediately before and after giving effect such merger or
Acquisition, no Event of Default or Unmatured Default shall exist or shall have
occurred and be continuing and the representations and warranties contained in
Article III and in the other Loan Documents shall be true and correct on and as
of the date thereof (both before and after such merger or Acquisition is
consummated) as if made on the date such merger or Acquisition is consummated,
(iii) at least 10 Business Days’ prior to the consummation of such merger or
Acquisition, the Borrowers shall have provided to the Administrative Agent a
certificate of the Chief Financial Officer or Treasurer of the Company
(attaching pro forma computations acceptable to the Administrative Agent to
demonstrate compliance with all financial covenants hereunder, and a pro forma
Leverage Ratio of not more than 0.25 to 1.00 less than the maximum permitted
Leverage Ratio pursuant to Section 6.13(a) (after giving effect to any Leverage
Ratio Increase then in effect or elected in connection therewith), each stating
that such merger or Acquisition complies with this Section 6.04(e), all laws and
regulations and that any other conditions under this Agreement relating to such
transaction have been satisfied, and such certificate shall contain such other
information and certifications as requested by the Administrative Agent and be
in form and substance satisfactory to the Administrative Agent, (iv) at least 10
Business Days’ prior to the consummation of such merger or Acquisition, the
Borrowers shall have delivered all acquisition documents and other agreements
and documents relating to such merger or Acquisition, and the Administrative
Agent shall have completed a satisfactory review thereof and completed such
other due diligence satisfactory to the Administrative Agent, (v) the Borrowers
shall, at least 10 Business Days prior to the consummation of merger or
Acquisition, provide such other certificates and documents as requested by the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, (vi) the target of such merger or Acquisition is in a line of business
permitted under Section 6.10, and (vii) such merger or Acquisition is not
opposed by the board of directors (or similar governing body) of the selling
person or the person whose equity interests are to be acquired, unless the
Administrative Agent consents to such merger or Acquisition; provided that the
aggregate amount of mergers or Acquisitions of or by Non-Guarantor Subsidiaries
(that do not otherwise become a Guarantor in the period provided for under
Section 5.10) at any time outstanding, together with the amount of outstanding
investments made pursuant to Section 6.04(c)(iv), shall not exceed $30,000,000;

 

(f)     investments in the form of Restricted Payments permitted pursuant to
Section 6.06; and

 

(g)     investments not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $10,000,000 at any time outstanding; provided
that immediately before and immediately after giving pro forma effect to any
such investments, no Unmatured Default or Event of Default shall have occurred
and be continuing.

 

For purposes of determining the amount of any investment outstanding for
purposes of this Section 6.04, such amount shall be deemed to be the amount of
such investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such investment) less any
amount realized in respect of such investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

69

--------------------------------------------------------------------------------

 

 

SECTION 6.05.      Hedge Agreements. Such Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Subsidiary has actual exposure, and (b) Hedge Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.

 

SECTION 6.06.      Restricted Payments. Such Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

 

(a)     such Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;

 

(b)     Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

 

(c)     such Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
such Borrower and its Subsidiaries; and

 

(d)     other Restricted Payments not exceeding $25,000,000 during any Fiscal
Year so long as (i) as of the end of such Fiscal Year and at the time of the
making of any Restricted Payment during such Fiscal Year the Leverage Ratio (on
a pro forma basis after giving effect to such Restricted Payment and any
Indebtedness incurred in connection therewith when determined in connection with
the making of a Restricted Payment) is less than or equal to 2.00 to 1.00, and
(ii) no less than five Business Days prior to making any Restricted Payment,
which when added to all prior Restricted Payments made during such Fiscal Year
exceeds $10,000,000, the Company delivers its pro forma computations acceptable
to the Administrative Agent to demonstrate its compliance with the immediately
preceding clause (i); provided that Restricted Payments made under this clause
(d) shall not exceed $10,000,000 during any Fiscal Year if the Leverage Ratio as
of the end of such Fiscal Year (or on a pro forma basis after giving effect to
such Restricted Payment and any Indebtedness incurred in connection therewith)
is greater than 2.00 to 1.00.

 

SECTION 6.07.      Transactions with Affiliates. Such Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to such Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its wholly owned Subsidiaries not
involving any other Affiliate and (c) any transaction permitted by Sections
6.01, 6.03, 6.04, 6.06 and 6.09.

 

SECTION 6.08.      Restrictive Agreements. Such Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to such Borrower or any other Subsidiary or to guaranty Indebtedness of such
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

70

--------------------------------------------------------------------------------

 

 

SECTION 6.09.      Disposition of Assets; Etc. Such Borrower will not, and will
not permit any Subsidiary to make any Asset Disposition, other than:

 

(a)      inventory sold in the ordinary course of business upon customary credit
terms;

 

(b)     the transfer of assets permitted pursuant to Section 6.03;

 

(c)     the disposition of any Hedge Agreement;

 

(d)     the transfer by any Loan Party of its assets to any other Loan Party;

 

(e)     the transfer by any Non-Guarantor Subsidiary of its assets to any Loan
Party; provided that in connection with any new transfer, such Loan Party shall
not pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer;

 

(f)     the transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary;

 

(g)     the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrowers or any of their Subsidiaries;

 

(h)     Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 2.15(b) are complied with in
connection therewith; and

 

(i)     Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Unmatured Default or
Event of Default shall exist or would result from such Asset Disposition, (ii)
such Asset Disposition is made for fair market value, and (iii) the aggregate
fair market value of all property disposed of in reliance on this clause (i)
shall not exceed $10,000,000 in any Fiscal Year.

 

SECTION 6.10.      Nature of Business. Such Borrower and its Subsidiaries shall
not make any substantial change in the nature of its business from that engaged
in on the date of this Agreement or engage in any other businesses other than
those in which it is engaged on the date of this Agreement.

 

SECTION 6.11.      Inconsistent Agreements. Such Borrower and its Subsidiaries
shall not enter into any agreement containing any provision which would be
violated or breached by this Agreement or any of the transactions contemplated
hereby or by performance by such Borrower or any of its Subsidiaries of its
obligations in connection therewith.

 

71

--------------------------------------------------------------------------------

 

 

SECTION 6.12.      Accounting Changes. The Company shall not change its Fiscal
Year or make any significant changes (a) in accounting treatment and reporting
practices except as permitted by GAAP and disclosed to the Lenders, or (b) in
tax reporting treatment except as permitted by law and disclosed to the Lenders.

 

SECTION 6.13.      Financial Covenants. The Borrowers will not:

 

(a)     Leverage Ratio. Permit or suffer the Leverage Ratio to exceed 3.25 to
1.00 as of any Fiscal Quarter end (commencing with the Fiscal Quarter ending
September 30, 2018); provided that, in connection with any Permitted Acquisition
or series of Permitted Acquisitions during any twelve-month period occurring
after the Effective Date having aggregate consideration (including cash, Cash
Equivalents and other deferred payment obligations) in excess of $50,000,000 for
such Permitted Acquisition or series of Permitted Acquisitions occurring during
any twelve-month period, the Company may, at its election, in connection with
such Permitted Acquisition or the last in a series of Permitted Acquisitions and
upon prior written notice to the Administrative Agent, increase the required
Leverage Ratio pursuant to this Section to 3.50 to 1.00, which such increase
shall be applicable (i) with respect to a Permitted Acquisition that is not a
Limited Condition Acquisition, for the fiscal quarter in which such Permitted
Acquisition is consummated and the three (3) consecutive quarterly test periods
thereafter or (ii) with respect to a Permitted Acquisition that is a Limited
Condition Acquisition, for purposes of determining pro forma compliance with
this Section 6.13(a) at the time the definitive purchase agreement, merger
agreement or other acquisition agreement governing the Permitted Acquisition is
executed, for the fiscal quarter in which such Permitted Acquisition is
consummated and for the three (3) consecutive quarterly test periods after which
such Permitted Acquisition is consummated (each, a “Leverage Ratio Increase”);
provided that there shall be at least two (2) full fiscal quarters following the
cessation of each such Leverage Ratio Increase during which no Leverage Ratio
Increase shall then be in effect.

 

(b)     Interest Coverage Ratio. Permit or suffer the Interest Coverage Ratio to
be less than 3.00 to 1.00 as of any Fiscal Quarter end, commencing with the
Fiscal Quarter ending September 30, 2018.

 

SECTION 6.14.      Payments and Modifications of Subordinated Indebtedness. Such
Borrower and its Subsidiaries will not:

 

(a)     amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders hereunder
or would violate the subordination terms thereof.

 

(b)     cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (x) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (y) at the maturity thereof) any subordinated Indebtedness,
except (i) refinancings, refundings, renewals, extensions or exchange of any
subordinated Indebtedness permitted by Section 6.01 and by any subordination
provisions applicable thereto, and (ii) the payment of principal and interest,
expenses and indemnities in respect of subordinated Indebtedness expressly
permitted by the subordination agreement or any subordination provisions
applicable thereto.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01.      Events of Default. If any of the following events (each an
“Event of Default”) shall occur:

 

(a)     any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

72

--------------------------------------------------------------------------------

 

 

(b)     any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)     any representation or warranty made or deemed made by or on behalf of
any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect when made or deemed made;

 

(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to any Loan Party’s
existence), 5.08, or 5.10 or in Article VI;

 

(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrowers (which notice will be given at the request
of any Lender);

 

(f)     any Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, after giving
effect to any grace period, if any;

 

(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 90
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)     any Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

73

--------------------------------------------------------------------------------

 

 

(j)     any Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)     one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Borrower or any Subsidiary to enforce any such judgment;

 

(l)     an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

(m)     a Change in Control shall occur;

 

(n)     any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, or any Loan Party shall fail to comply
with any of the terms or provisions of any Loan Document if the failure
continues beyond any period of grace provided for in the applicable Loan
Document;

 

(o)     any material provision of any other Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Loan
Document shall for any reason cease to create a valid and perfected first
priority Lien (subject to Liens permitted hereunder) on, or security interests
in, any of the Collateral purported to be covered thereby, in each case other
than in accordance with the express terms hereof or thereof; or

 

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times: (i) terminate
the Revolving Credit Commitments, and thereupon the Revolving Credit Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Section, the Revolving Credit
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and (iii) exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity.

 

74

--------------------------------------------------------------------------------

 

 

SECTION 7.02.      Rights and Remedies; Non-Waiver; etc. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 7.01 for the benefit of all the Lenders and the Issuing
Banks; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Issuing Bank or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank or Swingline Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 9.08 (subject to the terms of Section 2.18), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 7.01 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.18, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

SECTION 7.03.      Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 7.01 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall,
subject to the provisions of Sections 2.06 and 2.20, be applied by the
Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees
(other than commitment fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Banks and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the Lenders,
the Issuing Banks and the Swingline Lender in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid commitment fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and unreimbursed LC
Disbursements, ratably among the Lenders, the Issuing Banks and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, unreimbursed LC Disbursements and payment
obligations then owing under Secured Hedge Agreements and Secured Cash
Management Agreements, ratably among the Lenders, the Issuing Banks, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize any LC Exposure then outstanding; and

 

75

--------------------------------------------------------------------------------

 

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 7.04.      Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or unreimbursed LC Disbursements shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, unreimbursed LC Disbursements
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.12 and 9.03.

 

SECTION 7.05.      Credit Bidding.

 

(a)     The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, exercisable at the discretion of the Required Lenders, to
credit bid and purchase for the benefit of the Administrative Agent and the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02.

 

76

--------------------------------------------------------------------------------

 

 

(b)     Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

SECTION 8.01.      Appointment and Authority.

 

(a)     Each of the Lenders and each Issuing Bank hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and neither the Company nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto (including, without limitation, to enter
into additional Loan Documents or supplements to existing Loan Documents on
behalf of the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article VIII for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of Articles VIII and IX (including Section 9.03,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

SECTION 8.02.      Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

77

--------------------------------------------------------------------------------

 

 

SECTION 8.03.      Exculpatory Provisions.

 

(a)     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Unmatured Default or Event of Default has occurred and
is continuing;

 

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of their respective
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Section 7.01) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Unmatured
Default or Event of Default unless and until notice describing such Unmatured
Default or Event of Default is given to the Administrative Agent by a Borrower,
a Lender or an Issuing Bank.

 

(c)     The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Unmatured Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) the utilization of any Issuing
Bank’s L/C Commitment (it being understood and agreed that each Issuing Bank
shall monitor compliance with its own L/C Commitment without any further action
by the Administrative Agent).

 

78

--------------------------------------------------------------------------------

 

 

SECTION 8.04.      Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

SECTION 8.05.      Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

SECTION 8.06.      Resignation of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

79

--------------------------------------------------------------------------------

 

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)     Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Bank and a Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, if in its sole discretion it elects to, and Swingline Lender,
(ii) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Bank, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

 

SECTION 8.07.      Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 8.08.      No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.

 

80

--------------------------------------------------------------------------------

 

 

SECTION 8.09.      Collateral and Guaranty Matters.

 

(a)     Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(i)     to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit which have been Cash Collateralized or as to which other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Bank shall have been made), (B) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition to a Person other than a Loan Party permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 9.02;

 

(ii)     to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 6.02(d); and

 

(iii)     to release any Guarantor from its obligations under any Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Party Guaranty pursuant to
this Section 8.09. In each case as specified in this Section 8.09, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Loan Party Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 8.09. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 6.09 to a Person other than a
Loan Party, the Liens created by any of the Collateral Documents on such
property shall be automatically released without need for further action by any
person.

 

(b)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

81

--------------------------------------------------------------------------------

 

 

SECTION 8.10.      Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 7.03 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article VIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01.      Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)     if to the Borrowers, to Spartan Motors, Inc. at 1541 Reynolds Road,
Charlotte, MI 48813, Attention of the Group Treasurer & Director of Investment
Relations (Telecopy No. (517) 543-5403);

 

(ii)     if to the Administrative Agent or Wells Fargo as an Issuing Bank or
Swingline Lender, to Wells Fargo Bank, N.A., 1525 W WT Harris Blvd., MAC
D1109-019, Charlotte, NC 28262, Attention of Syndication Agency Services
(Telecopy No. (704) 715-0092);

 

(iii)     if to JPMorgan Chase Bank as an Issuing Bank or Swingline Lender, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn,
7th Floor, Chicago, Illinois 60603, Mail Code IL1-0010, Attention of Muoy Lim
(Telecopy No. (312) 385-7183);

 

(iv)     if to PNC Bank, National Association, to Brecksville Lending Services,
6750 Miller Road, Brecksville, OH, 44141-3262, Attention of Angela Johnson
(Telecopy No. (877) 718-7654); and

 

(v)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

82

--------------------------------------------------------------------------------

 

 

SECTION 9.02.      Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Event
of Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Event of Default at the
time.

 

(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that (x)
no such agreement shall (i) increase the Revolving Credit Commitment of any
Revolving Credit Lender without the written consent of such Revolving Credit
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees or other amounts payable hereunder, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Revolving Credit
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) or Section 7.03 in a manner that would alter the
pro rata sharing of payments or order of application required thereby, without
the written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) release all or
substantially all of the Collateral, all of the Guarantors or Guarantors
comprising substantially all of the credit support for the Secured Obligations
(other than as authorized in Section 8.09 or as otherwise specifically permitted
or contemplated in this Agreement or the applicable Collateral Document), in
each case, without the written consent of each Lender; and (y) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or any Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the applicable Issuing
Bank or the applicable Swingline Lender, as the case may be.

 

(c)     Notwithstanding anything to the contrary herein, (i) the Administrative
Agent may, with the consent of the Company only, (A) amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency (provided that any such amendment,
modification or supplement shall not be adverse to the interests of the Lenders
taken as a whole), and (B) enter into amendments or modification to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section
2.14(b) in accordance with the terms of Section 2.14(b), (ii) each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 9.02) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.04 (including, without limitation, as applicable, (x) to
permit the Incremental Increases to share ratably in the benefits of this
Agreement and the other Loan Documents and (y) to include the Incremental
Increases in any determination of Required Lenders or similar required lender
terms applicable thereto); provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Revolving Credit
Commitment, Revolving Credit Commitment Percentage or Loans, in each case,
without the written consent of such affected Lender and (iii) each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Company and the
Administrative Agent), to amend and restate this Agreement if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Revolving Credit Commitments
of such Lender shall have been terminated, such Lender shall have no other
commitment or obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
during this Agreement.

 

83

--------------------------------------------------------------------------------

 

 

SECTION 9.03.      Expenses; Indemnity; Damage Waiver.  (a)  The Borrowers shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the applicable Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)     The Borrowers shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the applicable Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

84

--------------------------------------------------------------------------------

 

 

(c)     To the extent that any Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the applicable Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Revolving Credit Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
applicable Issuing Bank or the Swingline Lender in its capacity as such.

 

(d)     To the extent permitted by Applicable Law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04.      Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that (i)
a Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)     Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)     the Company; provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; provided
further that the Company shall be deemed to have given its consent five Business
Days after the date written notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Company prior to such fifth Business Day;

 

(B)     the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Credit Commitment to
an assignee that is a Lender with a Revolving Credit Commitment or an Affiliate
of such a Lender immediately prior to giving effect to such assignment; and

 

85

--------------------------------------------------------------------------------

 

 

(C)     with respect to any assignment of Revolving Credit Commitments, each
Issuing Bank and each Swingline Lender.

 

Notwithstanding anything to the contrary in this Agreement, a Lender may not
assign all or any portion of its rights and obligations under this Agreement to
a Borrower or any of their respective Affiliates, a natural Person or a
Defaulting Lender.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment or Loans of any Class, the amount of the Revolving
Credit Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless the Company and the Administrative Agent otherwise
consent; provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Revolving Credit Commitments or Loans;

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including Federal and state
securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for, the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

86

--------------------------------------------------------------------------------

 

 

(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)     (i)     Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.
Notwithstanding anything to the contrary in this Agreement, a Lender may not
sell a participation to a Borrower or any of their respective Affiliates or a
natural Person.

 

87

--------------------------------------------------------------------------------

 

 

(ii)     A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.      Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Revolving Credit Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Credit Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06.      Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07.      Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. In the event that any provision is held to be so prohibited or
unenforceable in any jurisdiction, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such provision to preserve the
original intent thereof in such jurisdiction (subject to the approval of the
Required Lenders).

 

88

--------------------------------------------------------------------------------

 

 

SECTION 9.08.      Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
or any Guarantor against any of and all the Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09.      Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

 

(b)     Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any state or federal court
sitting in New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts in New York. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

 

(c)     Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

89

--------------------------------------------------------------------------------

 

 

SECTION 9.11.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.      Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Issuing Bank or any Lender on
a non-confidential basis from a source other than a Borrower. For the purposes
of this Section, “Information” means all information received from any Borrower
relating to any Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by a Borrower; provided that, in the
case of information received from a Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13.      Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

 

SECTION 9.14.      Joint and Several Obligations: Contribution Rights; Savings
Clause.  (a)  Notwithstanding anything to the contrary set forth herein or in
any other Loan Document, the Secured Obligations of the Borrowers and any other
obligations under the other Loan Documents are joint and several.

 

90

--------------------------------------------------------------------------------

 

 

(b)     If any Borrower makes a payment in respect of the Secured Obligations it
shall have the rights of contribution set forth below against the other
Borrowers; provided that such Borrower shall not exercise its right of
contribution until all the Secured Obligations shall have been finally paid in
full in cash. If any Borrower makes a payment in respect of the Secured
Obligations that is smaller in proportion to its Payment Share (as hereinafter
defined) than such payments made by the other Borrowers are in proportion to the
amounts of their respective Payment Shares, the Borrower making such
proportionately smaller payment shall, when permitted by the preceding sentence,
pay to the other Borrowers an amount such that the net payments made by such
Borrower in respect of the Secured Obligations shall be shared among the
Borrowers pro rata in proportion to their respective Payment Shares. If any
Borrower receives any payment that is greater in proportion to the amount of its
Payment Shares than the payments received by the other Borrowers are in
proportion to the amounts of their respective Payment Shares, the Borrower
receiving such proportionately greater payment shall, when permitted by the
second preceding sentence, pay to the other Borrowers an amount such that the
payments received by the Borrowers shall be shared among the Borrowers pro rata
in proportion to their respective Payment Shares. Notwithstanding anything to
the contrary contained in this paragraph or in this Agreement, no liability or
obligation of any Borrower that shall accrue pursuant to this paragraph shall be
paid nor shall it be deemed owed pursuant to this paragraph until all of the
Secured Obligations shall be finally paid in full in cash.

 

For purposes hereof, the “Payment Share” of each Borrower shall be the sum of
(a) the aggregate proceeds of the Secured Obligations received by such Borrower
plus (b) the product of (i) the aggregate Secured Obligations remaining unpaid
on the date such Secured Obligations become due and payable in full, whether by
stated maturity, acceleration, or otherwise (the “Determination Date”) reduced
by the amount of such Secured Obligations attributed to all or such Borrowers
pursuant to clause (a) above, times (ii) a fraction, the numerator of which is
such Borrower’s net worth on the effective date of this Agreement (determined as
of the end of the immediately preceding fiscal reporting period of such
Borrower), and the denominator of which is the aggregate net worth of all
Borrowers on such effective date.

 

(c)     It is the intent of each Borrower, the Administrative Agent and the
Lenders that each Borrower’s maximum Secured Obligations shall be in, but not in
excess of:

 

(i)     in a case or proceeding commenced by or against such Borrower under the
Bankruptcy Code on or within one year from the date on which any of the Secured
Obligations are incurred, the maximum amount that would not otherwise cause the
Secured Obligations (or any other obligations of such Borrower to the
Administrative Agent and the Lenders) to be avoidable or unenforceable against
such Borrower under (A) Section 548 of the Bankruptcy Code or (B) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such case
or proceeding by virtue of Section 544 of the Bankruptcy Code; or

 

(ii)     in a case or proceeding commenced by or against such Borrower under the
Bankruptcy Code subsequent to one year from the date on which any of the Secured
Obligations are incurred, the maximum amount that would not otherwise cause the
Secured Obligations (or any other obligations of such Borrower to the
Administrative Agent and the Lenders) to be avoidable or unenforceable against
such Borrower under any state fraudulent transfer or fraudulent conveyance act
or statute applied in any such case or proceeding by virtue of Section 544 of
the Bankruptcy Code;

 

(iii)     in a case or proceeding commenced by or against such Borrower under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar Debtor
Relief Laws, including, but not limited to, a Bail-In Action), the maximum
amount that would not otherwise cause the Secured Obligations (or any other
obligations of such Borrower to the Administrative Agent and the Lenders) to be
avoidable or unenforceable against such Borrower under such law, statute or
regulation including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.

 

91

--------------------------------------------------------------------------------

 

 

(d)     The Borrowers acknowledge and agree that they have requested that the
Lenders make credit available to the Borrowers with each Borrower expecting to
derive benefit, directly and indirectly, from the loans and other credit
extended by the Lenders to the Borrowers.

 

SECTION 9.15.      Consents to Renewals; Modifications and Other Actions and
Events. This Agreement and all of the obligations of the Borrowers hereunder
shall remain in full force and effect without regard to and shall not be
released, affected or impaired by: (a) any amendment, assignment, transfer,
modification of or addition or supplement to the Obligations, this Agreement or
any other Loan Document; (b) any extension, indulgence, increase in the
Obligations or other action or inaction in respect of any of the Loan Documents
or otherwise with respect to the Obligations, or any acceptance of security for,
or guaranties of, any of the Obligations or Loan Documents, or any surrender,
release, exchange, impairment or alteration of any such security or guaranties
including without limitation the failing to perfect a security interest in any
such security or abstaining from taking advantage or of realizing upon any
guaranties or upon any security interest in any such security; (c) any default
by any Borrower under, or any lack of due execution, invalidity or
unenforceability of, or any irregularity or other defect in, any of the Loan
Documents; (d) any waiver by the Lenders or any other Person of any required
performance or otherwise of any condition precedent or waiver of any requirement
imposed by any of the Loan Documents, any guaranties or otherwise with respect
to the Obligations; (e) any exercise or non-exercise of any right, remedy, power
or privilege in respect of this Agreement or any of the other Loan Documents;
(f) any sale, lease, transfer or other disposition of the assets of any Borrower
or any consolidation or merger of any Borrower with or into any other Person,
corporation, or entity, or any transfer or other disposition by any Borrower or
any other holder of any Equity Interest of any Borrower; (g) any bankruptcy,
insolvency, reorganization or similar proceedings involving or affecting any
Borrower; (h) the release or discharge of any Borrower from the performance or
observance of any agreement, covenant, term or condition under any of the
Obligations or contained in any of the Loan Documents by operation of law; or
(i) any other cause whether similar or dissimilar to the foregoing which, in the
absence of this provision, would release, affect or impair the obligations,
covenants, agreements and duties of any Borrower hereunder, including without
limitation any act or omission by the Administrative Agent, or any Lender or any
other any Person which increases the scope of such Borrower’s risk; and in each
case described in this paragraph whether or not any Borrower shall have notice
or knowledge of any of the foregoing, each of which is specifically waived by
each Borrower. Each Borrower warrants to the Lenders that it has adequate means
to obtain from each other Borrower on a continuing basis information concerning
the financial condition and other matters with respect to the Borrowers and that
it is not relying on the Administrative Agent or the Lenders to provide such
information either now or in the future.

 

SECTION 9.16.      Waivers, Etc. Each Borrower unconditionally waives: (a)
notice of any of the matters referred to in Section 9.15 above; (b) all notices
which may be required by statute, rule or law or otherwise to preserve any
rights of the Administrative Agent, or any Lender, including, without
limitation, presentment to and demand of payment or performance from the other
Borrowers and protect for non-payment or dishonor; (c) any right to the exercise
by the Administrative Agent, or any Lender of any right, remedy, power or
privilege in connection with any of the Loan Documents; (d) any requirement that
the Administrative Agent, or any Lender, in the event of any default by any
Borrower, first make demand upon or seek to enforce remedies against, such
Borrower or any other Borrower before demanding payment under or seeking to
enforce this Agreement against any other Borrower; (e) any right to notice of
the disposition of any security which the Administrative Agent, or any Lender
may hold from any Borrower or otherwise; and (f) all errors and omissions in
connection with the Administrative Agent, or any Lender’s administration of any
of the Obligations, any of the Loan Documents, or any other act or omission of
the Administrative Agent, or any Lender which changes the scope of the
Borrower’s risk, except as a result of the gross negligence or willful
misconduct of the Administrative Agent, or any Lender. The obligations of each
Borrower hereunder shall be complete and binding forthwith upon the execution of
this Agreement and subject to no condition whatsoever, precedent or otherwise,
and notice of acceptance hereof or action in reliance hereon shall not be
required.

 

92

--------------------------------------------------------------------------------

 

 

SECTION 9.17.      Several Obligations; Non-Reliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, no Issuing
Bank nor any Lender shall be obligated to extend credit to any Borrower in
violation of any Requirement of Law.

 

SECTION 9.18.      Disclosure. Each Borrower and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Borrowers, their respective Subsidiaries and their respective
Affiliates.

 

SECTION 9.19.      USA PATRIOT Act; Anti-Money Laundering Laws. Each Lender that
is subject to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”) or any other Anti-Money
Laundering Laws hereby notifies each Loan Party that pursuant to the
requirements of the Act and any such other Anti-Money Laundering Laws, it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act or such Anti-Money Laundering Laws.

 

SECTION 9.20.      Conversion of Currencies.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b)     The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.20 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

93

--------------------------------------------------------------------------------

 

 

SECTION 9.21.      Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments;

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement; or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that:

 

(i)     none of the Administrative Agent, the Arranger nor any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

94

--------------------------------------------------------------------------------

 

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Secured Obligations);

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Revolving Credit Commitments or this Agreement.

 

(c)     The Administrative Agent and the Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (ii) may recognize
a gain if it extended the Loans, the Letters of Credit or the Revolving Credit
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Revolving Credit Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

SECTION 9.22.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

95

--------------------------------------------------------------------------------

 

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[signature pages follow]

 

96

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPARTAN MOTORS, INC.

 

By:                                                                

Name:

Title:

 

SPARTAN MOTORS USA, INC.

 

By:                                                               

Name:

Title:

 

SPARTAN MOTORS GLOBAL, INC.

 

By:                                                               

Name:

Title:

 

Utilimaster Services, LLC

 

By:                                                               

Name:

Title:

 

 

SMEAL HOLDING, LLC

 

By:                                                               

Name:

Title:

 

 

SMEAL SFA, LLC

 

By:                                                               

Name:

Title:

 

Spartan Motors, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

 

SMEAL LTC, LLC

 

By:                                                               

Name:

Title:

 

Spartan Motors, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A., as Administrative Agent, a Swingline Lender, an Issuing
Bank and a Lender

 

By:                                                               

Name:

Title:

 

Spartan Motors, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as a Swingline Lender, an Issuing Bank and a Lender

 

By:                                                               

Name:

Title:

 

Spartan Motors, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

By:                                                               

Name:

Title:

 

 

Spartan Motors, Inc.
Credit Agreement
Signature Page